EXECUTION COPY



__________________________________________________________________
STOCK PURCHASE AGREEMENT
by and between
LIBERTY MUTUAL GROUP INC.,
GREAT AMERICAN HOLDING, INC.,
and, solely for the purpose of Section 4.6,
AMERICAN FINANCIAL GROUP, INC.
Dated as of January 9, 2014
__________________________________________________________________










--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE Page
ARTICLE I — DEFINITIONS
1
 
 
Section 1.1 Definitions
1
Section 1.2 Other Definitions
12
Section 1.3 Other Definitional Provisions
14
 
 
ARTICLE II — PURCHASE AND SALE OF EQUITY INTERESTS
15
 
 
Section 2.1 Consideration
15
Section 2.2 Closing
15
Section 2.3 Transactions at Closing
15
Section 2.4 Closing and Post-Closing Adjustments
16
Section 2.5 Allocation of Purchase Price
19
 
 
ARTICLE III — REPRESENTATIONS AND WARRANTIES OF SELLER
19
 
 
Section 3.1 Organization, Qualification and Corporate Power
19
Section 3.2 Authorization
19
Section 3.3 Capitalization; Title to Shares
20
Section 3.4 Subsidiaries; Ownership Interests
21
Section 3.5 Litigation
22
Section 3.6 No Conflict or Violation
22
Section 3.7 Governmental Consents
23
Section 3.8 Compliance with Laws
24
Section 3.9 Permits
24
Section 3.10 Insurance Matters
24
Section 3.11 Contracts
25
Section 3.12 Internal Controls
27
Section 3.13 Power of Attorney
28
Section 3.14 Appointments and Licenses
28
Section 3.15 Employees, Labor Matters, etc.
29
Section 3.16 Employee Benefit Plans and Related Matters; ERISA
30
Section 3.17 Reinsurance
31
Section 3.18 Absence of Certain Changes
32
Section 3.19 Financial Statements
34


i





--------------------------------------------------------------------------------



Section 3.20 Reserves
35
Section 3.21 Sufficiency of Assets
35
Section 3.22 No Undisclosed Material Liabilities
36
Section 3.23 Intercompany Accounts; Transactions with Affiliates
36
Section 3.24 Tax Matters
36
Section 3.25 Intellectual Property
38
Section 3.26 Real Property
38
Section 3.27 Insurance Policies of the Transferred Companies
40
Section 3.28 Brokers and Finders
40
Section 3.29 Environmental, Health, and Safety Matters
40
Section 3.30 Guaranty Fund Assessments
41
Section 3.31 Rating Agencies
41
Section 3.32 Portfolio Investments
42
Section 3.33 Business Continuity
42
Section 3.34 Data Privacy and Security
42
Section 3.35 Actuarial Data
42
 
 
ARTICLE IV — REPRESENTATIONS AND WARRANTIES OF PURCHASER; OBLIGATIONS OF AFG
43
 
 
Section 4.1 Organization and Standing
43
Section 4.2 Authorization
43
Section 4.3 Actions and Proceedings
44
Section 4.4 No Conflict or Violation
44
Section 4.5 Governmental Consents
45
Section 4.6 Sufficient Funds
45
Section 4.7 No Additional Representations; Inspection
45
Section 4.8 Purchase For Investment; Investment Company
46
Section 4.9 Inspection
46
Section 4.10 Brokers and Finders
47
 
 
ARTICLE V — COVENANTS
47
 
 
Section 5.1 Preservation of Business, Conduct of Business
47
Section 5.2 Reserve Balances
50
Section 5.3 Access
50
Section 5.4 Confidentiality
52


ii





--------------------------------------------------------------------------------



Section 5.5 Consents and Reasonable Efforts
53
Section 5.6 Third-Party Consents
55
Section 5.7 Intercompany Balances; Certain Agreements
56
Section 5.8 Further Actions; Further Assurances
57
Section 5.9 Expenses
57
Section 5.10 Employee Matters
57
Section 5.11 Notice of Developments
62
Section 5.12 Exclusivity
63
Section 5.13 HSR
63
Section 5.14 Non-Solicitation
64
Section 5.15 Removal of “Liberty Mutual” Identifiers
65
Section 5.16 Ancillary Agreements
65
Section 5.17 Insurance Policies
65
Section 5.18 Information Technologies
66
Section 5.19 Reinsurance
66
 
 
ARTICLE VI — TAX MATTERS
66
 
 
Section 6.1 Seller’s Responsibility for Taxes
66
Section 6.2 Purchaser’s Responsibility for Taxes
67
Section 6.3 Refunds; Post-Closing Date Losses
67
Section 6.4 Tax Returns
67
Section 6.5 Tax Contests
69
Section 6.6 Books and Records; Cooperation
70
Section 6.7 Transfer Taxes
70
Section 6.8 Tax Treatment of Indemnity Payments
70
Section 6.9 Tax Sharing Agreements
70
Section 6.10 Certain Consolidated Return Elections
70
Section 6.11Deliveries to Purchaser
71
Section 6.12 Overlap
71
 
 
ARTICLE VII — CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASER TO CLOSE
71
 
 
Section 7.1 Representations, Warranties and Covenants
71
Section 7.2 Other Agreements
72
Section 7.3 Reserved
72


iii





--------------------------------------------------------------------------------



Section 7.4 Rate Lock Agreement
72
Section 7.5 Governmental and Regulatory Consents and Approvals
72
Section 7.6 Competition Law Notifications
72
Section 7.7 Governmental Order
73
Section 7.8 Resignations
73
Section 7.9 Other Deliverables
73
 
 
ARTICLE VIII — CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
74
 
 
Section 8.1 Representations, Warranties and Covenants
74
Section 8.2 Other Agreements
75
Section 8.3 Governmental and Regulatory Consents and Approvals
75
Section 8.4 Competition Law Notifications
75
Section 8.5 Governmental Order
75
 
 
ARTICLE IX — SURVIVAL
76
 
 
Section 9.1 Survival of Representations, Warranties, Covenants and Certain
Indemnities
76
 
 
ARTICLE X — INDEMNIFICATION AND OTHER RIGHTS
76
 
 
Section 10.1 Obligation to Indemnify
76
Section 10.2 Claims Notice
77
Section 10.3 Procedures for Direct Claims
79
Section 10.4 Indemnification Payments
79
Section 10.5 Limitations on Indemnification Obligations
80
Section 10.6 Exclusive Remedy
82
 
 
ARTICLE XI — TERMINATION PRIOR TO CLOSING
82
 
 
Section 11.1 Termination of Agreement
82
Section 11.2 Survival
83
 
 
 
 
 
 


iv





--------------------------------------------------------------------------------



ARTICLE XII — MISCELLANEOUS
85
 
 
Section 12.1 Publicity
85
Section 12.2 Confidentiality
85
Section 12.3 Notices
85
Section 12.4 Entire Agreement
87
Section 12.5 Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies
87
Section 12.6 Governing Law
87
Section 12.7 Consent to Jurisdiction; Waiver of Jury Trial
88
Section 12.8 Seller Disclosure Letter and Purchaser Disclosure Letter
88
Section 12.9 Binding Effect; Assignment
89
Section 12.10 Severability
89
Section 12.11 Specific Performance
89
Section 12.12 Interpretation
89
Section 12.13 No Third Party Beneficiaries
89
Section 12.14 Counterparts
90
Section 12.15 Headings
90
Section 12.16 Dollar References
90




v





--------------------------------------------------------------------------------



INDEX OF EXHIBITS


Exhibit A        Transition Services Agreement Key Terms
Exhibit B        Transitional Trademark License Agreement




INDEX OF SCHEDULES


Schedule 2.4        Form of Closing Statement
 



    

vi





--------------------------------------------------------------------------------

EXECUTION COPY



This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 9, 2014,
is entered into by and between Liberty Mutual Group Inc., a Massachusetts
corporation (“Seller”), Great American Holding, Inc., an Ohio corporation
(“Purchaser”), and, solely for the purpose of Section 4.6, American Financial
Group, Inc., an Ohio corporation (“AFG”).
RECITALS:
WHEREAS, Seller is the direct parent of Liberty Mutual Insurance Company, a
Massachusetts stock insurance company (“LMIC”), and Liberty Corporate Services
LLC, a Massachusetts limited liability company (“LCS”);
WHEREAS, LMIC owns all of the issued and outstanding shares of common stock (the
“SHSI Shares”) of Summit Holding Southeast, Inc. a Florida corporation (“SHSI”);
WHEREAS, LCS owns 100% of the membership interests (the “SCL Membership
Interests” and together with the SHSI Shares, the “Equity Interests”) of Summit
Consulting, LLC a Florida limited liability company (“SCL” and together with
SHSI, the “Purchased Companies”);
WHEREAS, Purchaser is a wholly-owned Subsidiary of AFG. Through its
Subsidiaries, AFG is engaged, among other things, in property and casualty
insurance, focusing on specialized commercial products for businesses; and
WHEREAS, subject to the terms, conditions and limitations set forth in this
Agreement, Seller desires to sell, and Purchaser desires to purchase, the Equity
Interests.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in reliance upon the representations, warranties, conditions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1     Definitions. The following terms shall have the respective
meanings set forth below throughout this Agreement:
(a)    “Action” means any claim, cause of action, demand, lawsuit, arbitration,
notice of violation, proceeding, litigation, summons (excluding those with
respect to claims arising under the workers compensation policies issued by

1

--------------------------------------------------------------------------------



the Transferred Companies), subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity.
(b)    “Affiliate” means, with respect to any Person, at the time in question,
any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
For the avoidance of doubt, unless otherwise specified herein, the Transferred
Companies shall be deemed “Affiliates” of Seller (and not Purchaser) prior to
the Closing and shall be deemed “Affiliates” of Purchaser (and not Seller) from
and after the Closing; it being understood, that for purposes of this
definition, Seller shall not be deemed to be an Affiliate of Purchaser.
(c)    “Ancillary Agreements” means collectively:
(i)    The Transition Services Agreement; and
(ii)    The Transitional Trademark License Agreement.
(d)    “Applicable Law” means any U.S. federal, state or local statute, law,
constitution, treaty, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing and having the force of law, and any order, writ,
injunction, directive, judgment or decree of any court of competent jurisdiction
applicable to the parties hereto.
(e)    “Books and Records” means all books and records in the possession of
Seller or its respective Affiliates (other than the Transferred Companies) that
relate principally to the Business or the Transferred Companies, including
statutory filings as required under Applicable Law, administrative records,
claim records, sales records, underwriting records, financial records, Tax
records, compliance records and other records, in whatever form maintained.
Notwithstanding the foregoing, the “Books and Records” exclude certificates of
incorporation, bylaws, corporate seals, licenses to do business, minute books
and other corporate records relating to corporate organization or capitalization
of Seller or its respective Affiliates (other than the Transferred Companies),
original Tax, legal and accounting records, and any books and records that are
subject to the attorney-client, work product, or other similar privilege or
doctrine except for books and records related to pending claims, compliance and
regulatory matters,

2

--------------------------------------------------------------------------------



reinsurance and any other matter that is the subject of a pending matter,
settlement or Order and as to which the privilege shall, under Applicable Law,
transfer to the Purchaser as owner of the Transferred Companies from and after
the Closing, which books and records shall be included in the definition of
Books and Records. To the extent any Books and Records contain material that
does not relate to the Business, such material shall not constitute “Books and
Records” for purposes of this Agreement and any such material may be redacted
from the Books and Records.
(f)    “Business” means the business conducted by the Transferred Companies, as
of any relevant date of determination at or prior to the Closing Date, including
but not limited to, underwriting monoline workers’ compensation insurance and
providing underwriting, claims administration and managed care services to
affiliated and unaffiliated workers’ compensation insurers and governmental
entities, in each case in the States set forth in Section 1.1(f) of the Seller
Disclosure Letter.
(g)    “Business Day” means any day other than a Saturday, Sunday, a day on
which banking institutions in the City of New York are permitted or obligated by
Applicable Law to remain closed or a day on which the New York Stock Exchange is
closed for trading.
(h)    “Business Employee” means, on any date, those employees of Seller and its
Affiliates whose employment relates primarily to the Business, including all
such employees who are on an approved leave.
(i)    “Business Material Adverse Effect” means any change, occurrence,
development or effect, individually or together with other similar or related
changes, occurrences, developments or effects, that is materially adverse to the
business, assets, financial condition, operations or operating results of the
Transferred Companies, or the ability of Seller to consummate the transactions
contemplated hereby or to carry out its obligations under this Agreement or the
Ancillary Agreements; provided that the following shall be excluded from the
definition of “Business Material Adverse Effect” and from any determination as
to whether a Business Material Adverse Effect has occurred or may occur: (i) any
adverse effect that is caused by or that arises out of conditions affecting the
economy or financial or capital markets in general; (ii) any adverse effect that
is caused by or that arises out of conditions affecting the property and
casualty insurance industry or the insurance industry generally; (iii) any
adverse effect that is caused by or attributable to any changes in Applicable
Law, GAAP, SAP or other accounting or actuarial principles or practices to the
extent applicable to the Business; (iv) any adverse effect resulting from the
announcement or the

3

--------------------------------------------------------------------------------



pendency of the transactions contemplated by this Agreement (including, but not
limited to, changes in relations with producers, vendors, reinsurers, customers,
policyholders or employees and declines in sales volumes or net operating
income) or the identity of the Purchaser; (v) acts of war, sabotage or
terrorism, or any escalation or worsening of such acts, any earthquakes,
hurricanes, tornados, and other storms, floods or other natural disasters, or
any other force majeure event; (vi) any action taken or failed to be taken by
Seller or any of its respective Affiliates, agents or representatives at the
written instruction of or with the written consent of Purchaser, or not taken
because Purchaser has unreasonably withheld or delayed its consent, or that is
contemplated by this Agreement; (vii) any adverse effect resulting from or
arising out of the actual or potential failure of any counterparty of the
Transferred Companies or the Business (other than Seller and its Affiliates) to
perform its obligations under any contract with respect to the Business;
provided the Transferred Companies are in full compliance with such contracts;
(viii) any matter, to the extent taken into account in determining the Purchase
Price pursuant to Section 2.4; except that in the case of clauses (i), (ii),
(iii), and (v) above, to the extent such effect or change is disproportionately
adverse with respect to the Business as compared to other businesses engaged in
the industry in which the Business operates.
(j)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the United States Treasury regulations promulgated thereunder.
(k)    “Company Benefit Plans” means each material employee benefit plan,
scheme, program, policy, arrangement and contract (including, but not limited
to, any “employee benefit plan”, as defined in Section 3(3) of ERISA, whether or
not subject to ERISA, and any fringe benefit, bonus, incentive, deferred
compensation, stock bonus, stock purchase, restricted stock, stock option or
other equity-based arrangement, and any employment, termination, retention,
bonus, change in control or severance plan, program, policy, arrangement or
contract) for the benefit of any current or former Business Employee or director
of the Transferred Companies or any spouse or dependent of such individual that
is maintained or contributed to by any of the Transferred Companies or any of
their Affiliates, or with respect to which any of them could incur aggregate
liability in excess of $100,000 under Applicable Law, including the Code or
ERISA or any similar non-U.S. law.
(l)    “Competition Laws” means all Applicable Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or lessening of competition through merger or acquisition or
restraint of trade.

4

--------------------------------------------------------------------------------



(m)    “Confidential Information Memorandum” means the materials titled “Project
Sherpa” and “Materials Regarding: Project Sherpa Company Overview” provided to
Purchaser in connection with the transactions contemplated by this Agreement.
(n)    “Confidentiality Agreement” means the confidentiality agreement dated
July 29, 2013, by and between Seller and AFG.
(o)    “Consolidated Income Tax Liabilities” means any and all Income Taxes of
any member of the Seller Group.
(p)    “Consolidated or Combined Return” means any Tax Return that is filed or
required to be filed and that includes one or more Transferred Companies, on the
one hand, and one or more members of the Seller Group, on the other hand.
(q)    “Contract Date” means the date of execution of this Agreement.
(r)    “Contracts with Key Non-Affiliated Entities” means the Managing General
Agency agreements, managed care agreements and any other agreements between any
Transferred Company and any Key Non-Affiliated Entity.
(s)    “Data Laws” means any Applicable Law regarding data privacy, data
security, and/or the collection and use of personal information.
(t)    “Environmental, Health, and Safety Requirements” means all applicable
federal, state, local, and non-U.S. statutes, regulations, ordinances, and
similar provisions having the force or effect of law as of the Closing Date, all
judicial and administrative orders and determinations, and all common laws
concerning worker health and safety as such relates to exposure to Hazardous
Substances, pollution, or protection of natural resources or the environment,
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control, exposure
to, or cleanup of any Hazardous Substances.
(u)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(v)    “GAAP” means United States generally accepted accounting principles,
consistently applied.

5

--------------------------------------------------------------------------------



(w)    “GAAP Tangible Equity” means, as of any date of determination, an amount
equal to the combined tangible equity of the Purchased Companies, determined in
accordance with GAAP.
(x)    “Governmental Authority” means any court, administrative or regulatory
agency or commission, or other federal, state or local governmental authority or
instrumentality having jurisdiction over any party hereto.
(y)    “Governmental Order” means any Order entered by or with any Governmental
Authority.
(z)    “Hazardous Substance” means (a) any petroleum or petroleum products,
asbestos, urea formaldehyde insulation or polychlorinated biphenyls and (b) any
pollutant, contaminant, waste, material or substance defined in, regulated under
or for which liability or standards of care are imposed by any applicable
Environmental, Health, and Safety Requirement.
(aa)    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
(bb)    “Income Tax” means any Tax on or measured by net income.
(cc)    “Income Tax Return” means any tax return with respect to Income Taxes
payable by the Transferred Companies.
(dd)    “Insurance Contracts” means the insurance policies and contracts and the
assumed reinsurance treaties, together with all amendments, binders, slips,
certificates, endorsements and riders thereto issued or entered into by any
Transferred Insurance Company prior to the Closing.
(ee)    “Insurance Laws” means any U.S. federal, state or local insurance or
reinsurance statute, law, constitution, treaty, ordinance or code, or any
written rules, regulations or administrative interpretations related to
insurance or reinsurance matters issued by any Governmental Authority pursuant
to any of the foregoing and having the force of law, and any order, writ,
injunction, directive, judgment or decree of any court of competent jurisdiction
applicable to the parties hereto and relating to insurance or reinsurance
matters.
(ff)    “Insurance Regulator” means, with respect to any jurisdiction, the
Governmental Authority principally responsible for administering the Insurance
Laws of such jurisdiction and regulating insurance companies domiciled or doing
business in such jurisdiction, including, workers’ compensation regulators.

6

--------------------------------------------------------------------------------



(gg)    “Intellectual Property” means all Name and Source Identifiers (including
any goodwill associated therewith), copyrights (including registrations and
applications therefor), patentable and patented designs and inventions, patents,
patent applications, policy forms and trade secrets.
(hh)    “Intercompany Obligations” means any loans, notes, advances, pooling
arrangement, receivables, payables or other obligations between Seller or any of
its Affiliates (other than the Transferred Companies), on the one hand, and any
Transferred Company, on the other hand.
(ii)     “Investment Assets” means any investment assets (whether or not
required by SAP to be reflected on a balance sheet) beneficially owned (within
the meaning of Rule 13d-3 under the Securities Exchange Act) by any Transferred
Insurance Company, including bonds, notes, debentures, mortgage loans, real
estate and all other instruments of indebtedness, stocks, partnership or joint
venture interests and all other equity interests, certificates issued by or
interests in trusts, derivatives and all other assets acquired for investment
purposes.
(jj)    “Investment Company Act” means the Investment Company Act of 1940, as
amended, together with the rules and regulations thereunder.
(kk)    “IRS” means the Internal Revenue Service.
(ll)    “Key Non-Affiliated Entities” means each of Retailers Casualty Insurance
Company, a Louisiana corporation, BusinessFirst Insurance Company, a Florida
corporation, and RetailFirst Insurance Company, a Florida corporation.
(mm)     “Knowledge of Seller” means the actual knowledge of those persons
identified in Section 1.1(mm) of the Seller Disclosure Letter, after due
inquiry.
(nn)    “Leased Real Property” means all material leasehold or subleasehold
estate and other rights to use or occupy any land, buildings, structures,
improvements, fixtures, or other interest in real property held by any of the
Transferred Companies.
(oo)    “Leases” means all material leases, subleases, licenses, concessions and
other agreements (written or oral), including all amendments, extensions,
renewals and guaranties related thereto, pursuant to which any of the
Transferred Companies holds any Leased Real Property, including the right to all

7

--------------------------------------------------------------------------------



security deposits and other amounts and instruments held by or on behalf of any
of the Transferred Companies thereunder.
(pp)    “Liberty Mutual Names and Marks” means the Name and Source Identifiers
of Seller and its Affiliates.
(qq)    “LIBOR” means a rate per annum equal to the three-month London Interbank
Offered Rate as published in The Wall Street Journal, Eastern Edition, in effect
on the Closing Date.
(rr)    “Lien” means, as to any asset, any mortgage, pledge, deed of trust,
hypothecation, right of others, claim, security interest, encumbrance, burden,
title defect, title retention agreement, lease, sublease, license, occupancy
agreement, easement, covenant, condition, encroachment, voting trust agreement,
interest, option, right of first offer, negotiation or refusal, proxy, lien,
charge or other restrictions or limitations of any nature whatsoever.
(ss)    “Loss” and/or “Losses” shall (x) mean losses, liabilities, damages,
costs, out-of-pocket expenses (including reasonable attorneys’ fees), interest
and penalties, but shall not include, in the absence of fraud, any measure of
indirect, punitive or consequential damages, except to the extent actually
awarded to a Governmental Authority or third party, and (y) be determined as to
quantum without reference to any qualifications as to “materiality”, “in all
material respects” or “Business Material Adverse Effect” in the breached
representation, warranty or covenant giving rise to such Losses.
(tt)     “Name and Source Identifiers” means trade, corporate or business names,
trademarks, service marks, domain names, acronyms, tag-lines, slogans, and
logos.
(uu)    “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of such Person’s business consistent with such Person’s past
practices (including with respect to quantity and frequency).
(vv)    “Organizational Documents” means the articles of incorporation,
certificate of incorporation, charter, bylaws, articles of formation,
certificate of formation, operating agreement, certificate of limited
partnership, partnership agreement and all other similar documents, instruments
or certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

8

--------------------------------------------------------------------------------



(ww)    “Permits” means all licenses, permits, franchises, orders, approvals,
registrations, authorizations and qualifications with Governmental Authorities.
(xx)    “Permitted Lien” means, as to any asset, each of the following: (i)
Liens for Taxes, assessments and governmental charges or levies not yet due and
payable or due and payable but not delinquent or which are being contested in
good faith; (ii) Liens imposed by Applicable Law; (iii) materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens
arising in the Ordinary Course of Business; (iv) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (v) Liens related to deposits required by the
insurance regulatory authority of any applicable jurisdiction; and (vi) minor
survey exceptions, reciprocal easement agreements and other customary
encumbrances on title to real property.
(yy)    “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, limited liability company, trust,
unincorporated organization, governmental, judicial or regulatory body, business
unit, division or other entity.
(zz)    “Post-Closing Tax Period” means any Tax period beginning after the
Closing and, with respect to a Tax period that begins on or before the Closing
and ends thereafter, the portion of such Tax period beginning after the
completion of the Closing.
(aaa)    “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and, with respect to a Tax period that begins on or before the
Closing and ends thereafter, the portion of such Tax period ending at the
completion of the Closing Date.
(bbb) “Purchase Price” means the GAAP Tangible Equity at Closing, plus
$45,000,000.
(ccc)    “Purchaser Disclosure Letter” means the disclosure letter delivered by
Purchaser to Seller concurrently with entering into this Agreement.
(ddd)    “Purchaser Material Adverse Effect” means a material adverse effect on
the assets, liabilities, results of operations or financial condition of
Purchaser and its Subsidiaries taken as a whole or on the ability of Purchaser
and its Affiliates to perform their respective obligations under this Agreement
and the Ancillary Agreements.

9

--------------------------------------------------------------------------------



(eee)    “Rate Lock Agreement” means that certain Rate Lock Agreement dated as
of December 15, 2004 by and between SCL and LMIC, as amended.
(fff)    “Representatives” as to any Person, means such Person’s directors,
officers, employees, Affiliates, representatives (including financial advisors,
attorneys, accountants and auditors) or agents.
(ggg)    “SAP” means, as to any insurance entity, the statutory accounting
principles prescribed or permitted by the Governmental Authority responsible for
the regulation of insurance companies in the jurisdiction in which such entity
is domiciled, consistently applied.
(hhh)    “Securities Act” means the Securities Act of 1933, as amended, together
with the rules and regulations thereunder.
(iii)    “Seller Disclosure Letter” means the disclosure letter delivered by
Seller to Purchaser concurrently with entering into this Agreement.
(jjj)    “Seller Group” means Seller and its Affiliates, excluding any
Transferred Company.
(kkk)    “Seller Insurance Company” means LMIC.
(lll)     “Straddle Period” means any Tax period that includes, but does not end
on, the Closing Date.
(mmm)    “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association, or other business entity of
which (a) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other

10

--------------------------------------------------------------------------------



than a corporation). The term “Subsidiary” shall include all Subsidiaries of
such Subsidiary.
(nnn)    “Tax” (or “Taxes” as the context may require) means any tax, however
denominated, imposed by any federal, state, local, municipal, territorial or
provincial or foreign government or any agency or political subdivision of any
such government (a “Taxing Authority”), including any net income, alternative or
add-on minimum tax, gross income, gross receipts, premium, sales, use, gains,
goods and services, production, documentary, recording, social security,
unemployment, disability, workers’ compensation, estimated, ad valorem, value
added, transfer, franchise, profits, license, withholding, payroll, employment,
excise, severance, stamp, capital stock, occupation, personal or real property,
environmental or windfall profit tax, premiums, custom, duty or other tax,
governmental fee or other like assessment or charge (but not including any
guaranty fund assessment), together with any interest, penalty, addition to tax
or additional amount imposed by any Taxing Authority relating to the assessment
or collection thereof.
(ooo)    “Tax Return” means any return or report (including any election,
declaration, disclosure, schedule, estimate or information return) or amended
return or report required to be supplied to a Taxing Authority relating to
Taxes.
(ppp)    “Transaction Agreements” means, collectively, this Agreement and the
Ancillary Agreements.
(qqq)    “Transferred Companies” means the Purchased Companies and the
Transferred Subsidiaries.
(rrr)    “Transferred Insurance Company” means a Transferred Company that is an
insurance company.
(sss)    “Transferred Non-Insurance Company” means a Transferred Company that is
not an insurance company.
(ttt)    “Transition Services Agreement” means the Transition Services Agreement
to be entered into by and between Seller and Purchaser as of the Closing Date,
the principal terms of which are set forth in Exhibit A hereto.
(uuu)    “Transitional Trademark License Agreement” means the Transitional
Trademark License Agreement substantially in the form of Exhibit B hereto to be
executed at the Closing.

11

--------------------------------------------------------------------------------



(www) “Transferred Shares” means the SHSI Shares and the SCL Membership
Interests.
(xxx)    “Transferred Subsidiary” means any Subsidiary of the Purchased
Companies, including but not limited to, Heritage Summit Healthcare, LLC, a
Florida limited liability company, Bridgefield Employers Insurance Company, a
Florida corporation, and Bridgefield Casualty Insurance Company, a Florida
corporation.


Section 1.2     Other Definitions.
Term
Section in which Term is Defined
“Acquisition Proposal”
Section 5.12
“AFG”
Preamble
“Agreement”
Preamble
“Annual Statutory Statements”
Section 3.19
“Audited Financial Statements”
Section 3.19
“Balance Sheet Date”
Section 3.19
“Balance Sheet Reserves”
Section 3.20
“Claims Notice”
Section 10.2(a)
“Closing”
Section 2.2
“Closing Conditions”
Section 2.2
“Closing Date”
Section 2.2
“Closing Statement”
Section 2.4(b)
“Company Insurance Policies”
Section 3.27(a)
“Deductible”
Section 10.5(a)
“Dispute Notice”
Section 2.4(c)
“Disputed Item”
Section 2.4(c)
“Enforceability Exceptions”
Section 3.2
“Equity Interests”
Recitals
“Estimated Closing Statement”
Section 2.4(a)
“Estimated GAAP Tangible Equity”
Section 2.4(a)
“Estimated Purchase Price”
Section 2.3(e)
“Financial Statements”
Section 3.19
“HSR Filing”
Section 5.13
“Indemnified Party”
Section 10.2(a)
“Indemnifying Party”
Section 10.2(a)


12

--------------------------------------------------------------------------------



Term
Section in which Term is Defined
“Insurance Filings”
Section 3.10(a)
“Intercompany Agreements”
Section 3.11(i)
“LCS”
Recitals
“LMIC”
Recitals
“Material Contract”
Section 3.11
“New Benefit Plans”
Section 5.10(c)
“Orders”
Section 3.5(a)
“Outside Date”
Section 11.1(b)
“Policy Forms”
Section 3.10(c)
“Prior Year Reserve Release”
Section 3.18(d)
“Producers”
Section 3.14(a)
“Pro Forma Balance Sheet”
Section 3.19
“Purchased Company” or “Purchased Companies”
Recitals
“Purchased Company Securities”
Section 3.3(b)
“Purchaser”
Preamble
“Purchaser Awards”
Section 5.10(g)
“Purchaser Indemnified Parties”
Section 10.1(a)
“Regulatory Reports”
Section 3.10(b)
“Reinsurance Agreements”
Section 3.17(a)
“Resolution Period”
Section 2.4(d)
“Retained Employee”
Section 5.10(b)
“Seller”
Preamble
“Seller Awards”
Section 5.10(g)
“Seller Indemnified Parties”
Section 10.1(b)
“SCL”
Recitals
“SCL Membership Interests”
Recitals
“SHSI”
Recitals
“SHSI Shares”
Recitals
“Subsidiary Securities”
Section 3.4(b)
“Tax Accountant”
Section 6.4(d)
“Tax Matters”
Section 6.5(a)


13

--------------------------------------------------------------------------------



Term
Section in which Term is Defined
“Third-Party Approvals”
Section 5.6(a)
“Third Party Claim”
Section 10.2(a)
“Transaction Consultant”
Section 2.4(e)
“Transferred Employees”
Section 5.10(a)
“Unassigned Agreement”
Section 5.6(b)
“Unresolved Items”
Section 2.4(e)
“WARN”
Section 5.10(j)

Section 1.3     Other Definitional Provisions.
(a)    For purposes of this Agreement, the words “hereof,” “herein,” “hereby”
and other words of similar import refer to this Agreement as a whole unless
otherwise indicated.
(b)    Whenever the singular is used herein, the same shall include the plural,
and whenever the plural is used herein, the same shall include the singular,
where appropriate.
(c)    The term “including” means “including but not limited to.”
(d)    The use of the word “or” is not intended to be exclusive unless expressly
indicated otherwise.
(e)    Whenever used in this Agreement, the masculine gender shall include the
feminine and neutral genders.
(f)    All references herein to Articles, Sections, Subsections, Paragraphs,
Exhibits and Schedules shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.
(g)    Any reference herein to any statute, agreement or document, or any
section thereof, shall, unless otherwise expressly provided, be a reference to
such statute, agreement, document or section as amended, modified or
supplemented (including any successor section) and in effect from time to time.
(h)    All terms defined in this Agreement shall have the defined meaning when
used in any Exhibit, Schedule, Ancillary Agreement, disclosure letter,
certificate or other documents attached hereto or made or delivered

14

--------------------------------------------------------------------------------



pursuant hereto unless otherwise defined therein, except where otherwise
defined.
ARTICLE II
PURCHASE AND SALE OF EQUITY INTERESTS


Section 2.1     Consideration. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall cause LMIC and LCS to sell the
Equity Interests to Purchaser, and Purchaser shall purchase the Equity Interests
from LMIC and LCS, for the Purchase Price that is paid to Seller, subject to
adjustment as set forth in Section 2.4.
Section 2.2     Closing. The closing (the “Closing”) of the transactions
contemplated hereby will take place at the offices of Debevoise & Plimpton LLP,
919 Third Avenue, New York, NY, at 10:00 a.m., Eastern time, on the third
Business Day following the day on which the last of the conditions set forth in
Article VII and Article VIII other than those conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction or waiver of
those conditions at such time) (the “Closing Conditions”) is satisfied or waived
by the party or parties entitled to waive the same or such other date as Seller
and Purchaser may mutually agree, provided that, the Purchaser may require that
the Closing take place effective as of 12:01 a.m. on the first Business Day of
the month following the month in which the last of the Closing Conditions is
satisfied or waived by the party or parties entitled to waive the same, so long
as the satisfaction or waiver of the last of the Closing Conditions results in a
Closing Date within the last five (5) Business Days of the end of any month. To
the extent the satisfaction or waiver of the last of the Closing Conditions
results in a Closing Date within the first five (5) Business Days of the month,
then the Closing shall occur on the third Business Day after the last of the
Closing Conditions is satisfied or waived by the party or parties entitled to
waive the same but shall be deemed by the Parties to be effective for accounting
purposes as of 12:01 a.m. on the first Business Day of such month.  The day on
which the Closing takes place pursuant to this Section is referred to herein as
the “Closing Date.”
Section 2.3     Transactions at Closing. Upon the terms and subject to the
conditions and limitations set forth in this Agreement, at the Closing each of
the following shall occur:
(a)    Seller shall cause LMIC or LCS, as applicable, to deliver to Purchaser
certificates representing all of the Transferred Shares, accompanied by stock
powers duly executed in blank or duly executed instruments of transfer;

15

--------------------------------------------------------------------------------



(b)    Seller shall deliver to Purchaser, and Purchaser shall deliver to Seller,
duly executed counterparts of each of the Ancillary Agreements;
(c)    Seller and Purchaser shall, or shall cause their respective Affiliates
to, execute and deliver such other agreements, instruments or documents as are
necessary or appropriate to give effect to the transactions contemplated by this
Agreement and the Ancillary Agreements; and
(d)    Immediately prior to Closing, Seller shall have terminated all
intercompany reinsurance agreements with Affiliates of Seller except with
respect to any intercompany reinsurance agreements set forth in Section
3.17(a)(4) of the Seller Disclosure Letter. At Closing, the Estimated Closing
Statement shall reflect that such intercompany reinsurance arrangements have
been terminated and such pooling arrangements unwound, and the reserves
associated with the termination of such intercompany reinsurance arrangements
funded with cash or short term government issued securities acceptable in
writing to Purchaser. The capital and surplus of the Transferred Insurance
Companies should reflect the capital and surplus of each such Transferred
Insurance Company without regard to the internal reinsurance and pooling
arrangements with Seller and its Affiliates.
(e)    Purchaser shall pay to Seller an amount of cash equal to the Estimated
Purchase Price by wire transfer of immediately available funds to an account
designated in writing by Seller at least three (3) Business Days prior to the
Closing Date. The “Estimated Purchase Price” shall be the amount of the GAAP
Tangible Equity estimated by the Seller in good faith as of the Closing Date,
plus forty-five million dollars ($45,000,000). For the avoidance of doubt, (i)
the amount equal to $262,500 which represents 50% of the forfeited long-term
incentive awards set forth in Section 5.10(h) shall be reflected in the
calculation of GAAP Tangible Equity, but no other amounts in respect of any
forfeited long-term incentive awards shall be reflected in the calculation of
GAAP Tangible Equity, and (ii) any amounts payable by Purchaser pursuant to
Section 5.10(i) shall be excluded from the calculation of GAAP Tangible Equity.
Section 2.4     Closing and Post-Closing Adjustments.
(a)    Not later than the fifth Business Day prior to the Closing Date, Seller
shall deliver to Purchaser a statement which shall be in the form attached
hereto as Schedule 2.4(a) (the “Estimated Closing Statement”), setting forth an
estimated calculation in reasonable detail of the GAAP Tangible Equity as of the
Closing Date (the “Estimated GAAP Tangible Equity”), together with a

16

--------------------------------------------------------------------------------



certification of a senior officer of Seller that the Estimated Closing Statement
was estimated in good faith and based upon GAAP and the Books and Records.
(b)    Seller shall, on or before the date that is sixty (60) calendar days
after the Closing Date, deliver to Purchaser a statement (the “Closing
Statement”) consisting of a calculation in reasonable detail of GAAP Tangible
Equity as of the Closing Date, in the same format as the Estimated Closing
Statement, together with a certification of a senior officer of Seller to the
same effect with respect to the Closing Statement as the certification of
Seller’s senior officer delivered with respect to the Estimated Closing
Statement.
(c)    The Closing Statement shall become final, binding and conclusive upon
Seller and Purchaser on the sixtieth day following Purchaser’s receipt of the
Closing Statement, unless prior to such sixtieth day Purchaser delivers to
Seller a written notice (a “Dispute Notice”) stating that Purchaser believes the
Closing Statement contains errors that would result in an adjustment to the
Purchase Price in excess of $1,000,000 or was not prepared in accordance with
GAAP, and specifying in reasonable detail each item that Purchaser disputes
(each, a “Disputed Item”), the amount in dispute for each Disputed Item and the
reasons supporting Purchaser’s positions.
(d)    If Purchaser delivers a Dispute Notice, then Seller and Purchaser shall
seek in good faith to resolve the Disputed Items during the thirty-day period
beginning on the date Seller receives the Dispute Notice (the “Resolution
Period”). If Seller and Purchaser reach agreement with respect to any Disputed
Items, Seller shall revise the Closing Statement to reflect such agreement.
(e)    If Purchaser and Seller are unable to resolve all of the Disputed Items
during the Resolution Period, then Purchaser and Seller shall jointly engage and
submit the unresolved Disputed Items (the “Unresolved Items”) to
PricewaterhouseCoopers LLP (the “Transaction Consultant”). The Transaction
Consultant shall act as an arbitrator to determine, based solely on
presentations by Purchaser and Seller and not by independent review, only the
Unresolved Items still in dispute and shall be limited to those adjustments, if
any, required to be made for the Closing Statement to comply with the provisions
of this Agreement. Purchaser and Seller shall agree, promptly after the
Transaction Consultant has been appointed, on procedures governing the
resolution of any dispute by the Transaction Consultant, provided that if
Purchaser and Seller fail to agree on such procedures, the dispute resolution
procedures of the American Arbitration Association shall govern. Purchaser and
Seller shall use their reasonable best efforts to cause the Transaction
Consultant to issue its written determination regarding the Unresolved Items
within thirty days after such items

17

--------------------------------------------------------------------------------



are submitted for review. The Transaction Consultant shall make a determination
with respect to the Unresolved Items only and in a manner consistent with this
Section 2.4 and GAAP, and in no event shall the Transaction Consultant’s
determination of the Unresolved Items be for an amount that is outside the range
of Purchaser’s and Seller’s disagreement. Each of Purchaser and Seller shall use
its reasonable best efforts to furnish to the Transaction Consultant such work
papers and other documents and information pertaining to the Unresolved Items as
the Transaction Consultant may reasonably request. The determination of the
Transaction Consultant shall be final, binding and conclusive upon Purchaser and
Seller absent manifest error, and Seller shall revise the Closing Statement to
reflect such determination upon receipt thereof. The fees, expenses and costs of
the Transaction Consultant shall be borne equally by Purchaser and Seller.
(f)    Each party shall use its reasonable best efforts to provide promptly to
the other parties all information and reasonable access to employees as such
other parties shall reasonably request in connection with review of the
Estimated Closing Statement, the Closing Statement or the Dispute Notice, as the
case may be, including all work papers of the accountants who audited, compiled
or reviewed such statements or notices (subject to the requesting party and its
representatives entering into any undertakings required by the other party’s
accountants in connection therewith), and shall otherwise cooperate in good
faith with such other parties to arrive at a final determination of the Closing
Statement.
(g)    In the event that the GAAP Tangible Equity as of the Closing Date (as
reflected on the Closing Statement as finally determined pursuant to this
Section 2.4) is greater than the Estimated GAAP Tangible Equity, Purchaser
shall, within three (3) Business Days of the determination thereof, transfer to
Seller the amount of such excess, together with interest thereon from and
including the Closing Date but not including the date of such transfer, computed
at LIBOR, by wire transfer of immediately available funds to an account or
accounts designated by Seller.
(h)    In the event that the GAAP Tangible Equity as of the Closing Date (as
reflected on the Closing Statement as finally determined pursuant to this
Section 2.4) is less than the Estimated GAAP Tangible Equity, Seller shall,
within three (3) Business Days of the determination thereof, transfer to
Purchaser the amount of such differential, together with interest thereon from
and including the Closing Date but not including the date of such transfer,
computed at LIBOR, by wire transfer of immediately available funds to an account
designated by Purchaser.

18

--------------------------------------------------------------------------------



Section 2.5     Allocation of Purchase Price. The Purchase Price, as adjusted as
set forth in Section 2.4, shall be allocated for all tax purposes among the
Transferred Shares and the assets of the Transferred Companies that are treated
as disregarded entities for U.S. federal Income Tax purposes as provided in
Section 2.5 of the Seller Disclosure Letter.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the Seller Disclosure Letter, Seller hereby represents
and warrants to Purchaser as of the Contract Date and as of the Closing Date
(except where another date is specified, in which case the relevant
representation and warranty is made only as of such specified date) as follows:
Section 3.1     Organization, Qualification and Corporate Power.
(a)    Seller and each Transferred Company: (a) is duly organized and validly
existing under the laws of its respective jurisdiction of organization, and such
jurisdiction is listed in Section 3.1(a)(1) of the Seller Disclosure Letter; (b)
has all requisite power and authority to carry on its business as it is now
being conducted and to own, lease and operate its properties and assets; and (c)
is duly qualified or licensed to do business as a foreign company in good
standing in each jurisdiction in which the conduct of its business or the
ownership, leasing or operation of its properties or assets or the nature of the
business conducted by it makes such qualification necessary, except, in the case
of clauses (b) and (c), where the failure to have such power and authority or to
be so qualified would not, individually or in the aggregate, reasonably be
expected to have a Business Material Adverse Effect and each such jurisdiction
is listed in Section 3.1(a)(2) of the Seller Disclosure Letter.
(b)    Seller has made available to Purchaser (i) true and complete copies of
the Organizational Documents of each Transferred Company, as amended to the
Contract Date, and (ii) true and complete copies of the stock transfer books and
minute books or similar records of each Transferred Company.
(c)    Section 3.1(c) of the Seller Disclosure Letter lists the name of and all
titles held by each director and officer of each Transferred Company as of the
date of this Agreement.
Section 3.2     Authorization. Seller has all requisite corporate power and
authority to execute and deliver, and to perform its obligations under, this
Agreement, and as of the date on which each Ancillary Agreement to which

19

--------------------------------------------------------------------------------



Seller or any of its respective Affiliates (as applicable) is to be executed and
delivered pursuant to the terms hereof, Seller or such applicable Affiliate, as
applicable, will have all requisite corporate or equivalent power and authority
to execute and deliver, and to perform its obligations under, each of the
Ancillary Agreements to be so executed and delivered by it. The execution and
delivery by Seller of this Agreement, and by the applicable Affiliate of Seller
of the relevant Ancillary Agreements, and the performance by Seller or such
Affiliates of its and their respective obligations under such agreements, have
been duly authorized by Seller’s board of directors and by all other necessary
corporate action on the part of Seller, or by the applicable Affiliate’s board
of directors and by all other necessary corporate or company action on the part
of such Affiliate, as the case may be. This Agreement has been duly executed and
delivered by Seller, and each of the Ancillary Agreements to be executed by an
Affiliate of Seller will, on the date such Ancillary Agreement is to be executed
and delivered pursuant to the terms hereof, be duly executed and delivered by
such Affiliate, and, subject to the due execution and delivery by the other
parties to such agreements, this Agreement and the Ancillary Agreements will,
upon due execution and delivery, be valid and binding obligations of such Seller
or such Affiliate (as applicable), enforceable against Seller or such Affiliate
in accordance with their respective terms, subject to:
(a)    bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium
and other similar laws now or hereafter in effect relating to or affecting the
rights of creditors of insurance companies or creditors’ rights generally; and
(b)    general principles of equity (regardless of whether considered in a
proceeding at law or in equity).
Clauses (a) and (b) are referred to herein as the “Enforceability Exceptions.”
Section 3.3     Capitalization; Title to Shares.
(a)    The number of membership interests or shares of authorized capital stock,
as applicable, of each of the Purchased Companies, and, in the case of the SHSI
Shares, the par value thereof, is set forth in Section 3.3(a) of the Seller
Disclosure Letter. The SCL Membership Interests and SHSI Shares are the only
membership interests or shares of SCL and SHSI, respectively, that are issued
and outstanding. The Equity Interests have been duly authorized and validly
issued and are fully paid and non-assessable. LCS owns the SCL Membership
Interests and LMIC owns the SHSI Shares, in each case beneficially and of record
and free and clear of any Lien.

20

--------------------------------------------------------------------------------



(b)    Except as set forth in Section 3.3(b) of the Seller Disclosure Letter,
there are no outstanding (i) phantom stock, equity party participation or shares
of capital stock of or other voting or membership interests in any of the
Purchased Companies, (ii) securities of any of the Purchased Companies
convertible into or exercisable or exchangeable for shares of capital stock of
or other voting or membership interests in such Purchased Company, (iii) options
or other rights or agreements, commitments or understandings of any kind to
acquire from any of the Purchased Companies, or other obligation of Seller, LCS,
LMIC, any Purchased Company or any of their Affiliates to issue, transfer or
sell, any shares of capital stock of or other voting or membership interests in
any of the Purchased Companies or securities convertible into or exercisable or
exchangeable for shares of capital stock of or other voting or membership
interests in any of the Purchased Companies, (iv) voting trusts, proxies or
other similar agreements or understandings to which Seller, LCS, LMIC, any of
the Purchased Companies or any of their Affiliates is a party or by which
Seller, LCS, LMIC, any of the Purchased Companies or any of their Affiliates is
bound with respect to the voting of any shares of capital stock of or other
voting or membership interests in any of the Purchased Companies or
(v) contractual obligations or commitments of any character restricting the
transfer of, or requiring the registration for sale of, any shares of capital
stock of or other voting or membership interests in any of the Purchased
Companies (the items in clauses (i), (ii) and (iii) being referred to
collectively as the “Purchased Company Securities”). There are no outstanding
obligations of any of the Purchased Companies or any of their respective
Transferred Subsidiaries to repurchase, redeem or otherwise acquire any
Purchased Company Securities.
Section 3.4     Subsidiaries; Ownership Interests.
(a)    The authorized, issued and outstanding shares of capital stock of, and
other voting or equity interests in, each of the Transferred Subsidiaries, the
respective jurisdictions of formation of the Transferred Subsidiaries and each
Purchased Company’s direct or indirect ownership interest in each of the
Transferred Subsidiaries are identified in Section 3.4(a) of the Seller
Disclosure Letter.
(b)    All of the outstanding shares of capital stock of and other voting or
membership interests in each Transferred Subsidiary have been duly authorized
and validly issued, fully paid and nonassessable and are owned beneficially and
of record by one of the Purchased Companies or one of the Transferred
Subsidiaries as set forth in Section 3.4(a) of the Seller Disclosure Letter,
free and clear of any Liens other than Permitted Liens. Except as set forth in
Section 3.4(b) of the Seller Disclosure Letter, there are no outstanding
(i) phantom stock,

21

--------------------------------------------------------------------------------



equity participation or shares of capital stock of or other voting or membership
interests in any Transferred Subsidiary, (ii) securities of any of the Purchased
Companies or any of their respective Affiliates convertible into or exercisable
or exchangeable for shares of capital stock of or other voting or membership
interests in any of the Transferred Subsidiaries or (iii) options or other
rights or agreements, commitments or understandings of any kind to acquire from
any of the Purchased Companies or any of their respective Affiliates, or other
obligation of any of the Purchased Companies or any of their respective
Affiliates to issue, transfer or sell, any shares of capital stock of or other
voting or membership interests in any Transferred Subsidiary or securities
convertible into or exercisable or exchangeable for shares of capital stock of
or other voting or membership interests in any Transferred Subsidiary (the items
in clauses (i), (ii) and (iii) being referred to collectively as the “Subsidiary
Securities”). There are no outstanding obligations of any of the Purchased
Companies or any of their respective Affiliates to repurchase, redeem or
otherwise acquire any Subsidiary Securities.
(c)    Except (i) for investment assets acquired in the Ordinary Course of
Business or (ii) as set forth in Section 3.4(c) of the Seller Disclosure Letter,
none of the Transferred Companies owns any shares of capital stock of or other
voting or membership interests in (including any securities exercisable or
exchangeable for or convertible into shares of capital stock of or other voting
or membership interests in) any other Person.
Section 3.5     Litigation. Except as set forth in Section 3.5 of the Seller
Disclosure Letter, as of the Contract Date, there are no:
(a)    outstanding orders, writs, determinations, awards, decrees, injunctions,
judgments or written agreements by or with any arbitrator or Governmental
Authority (“Orders”) applicable to any of the Transferred Companies or any of
their respective properties or assets or the Business; or
(b)    Actions pending or, to the Knowledge of Seller, threatened against any of
the Transferred Companies, at law or in equity, before or by any Governmental
Authority or before any arbitrator of any kind other than Actions involving
claims under or in connection with Insurance Contracts in the Ordinary Course of
Business.
Section 3.6     No Conflict or Violation. Except as set forth in Section 3.6 of
the Seller Disclosure Letter, the execution, delivery and performance by Seller
of this Agreement and by Seller or the applicable Affiliate of Seller of the
Ancillary Agreements to which they may become a

22

--------------------------------------------------------------------------------



party, and the consummation of the transactions contemplated hereby and thereby
in accordance with the respective terms and conditions hereof and thereof will
not:
(a)    violate any provision of Organizational Documents of Seller, LMIC, LCS,
any of the Transferred Companies or such Affiliate;
(b)    violate, conflict with or result in the breach of any of the terms of,
give any contracting party other than Seller, LMIC, LCS, the Transferred
Companies or such Affiliate the right to terminate, or constitute (or with
notice or lapse of time or both, constitute) a default under, any Material
Contract or Reinsurance Agreement;
(c)    violate any Order, or any agreement with, or condition imposed by, any
Governmental Authority binding upon Seller, LMIC, LCS, any of the Transferred
Companies or such Affiliate in connection with the Business;
(d)    subject to obtaining the consents and approvals, making the filings and
giving the notices referred to in Section 3.7 hereof, violate any Applicable
Law; or
(e)    result in a breach or violation of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment or revocation of,
any material Permit related to the Business;
except, in the case of Subsections (b)-(e) of this Section 3.6, for such
breaches, conflicts, modifications, terminations, violations, defaults,
impairments or revocations that may result from facts or circumstances relating
to Purchaser or its Affiliates.
Section 3.7     Governmental Consents. The execution, delivery and performance
by Seller of this Agreement, and by Seller or the applicable Affiliate of Seller
of any Ancillary Agreement, and the consummation of the transactions
contemplated hereby and thereby in accordance with the respective terms hereof
and thereof, do not require Seller, LMIC, LCS, or such Affiliate to obtain any
consent or approval from, or make any filing with, or give any notice to, any
Governmental Authority, except (a) filings required under the HSR Act, (b)
filings required by applicable Insurance Laws, (c) as set forth in Section 3.7
of the Seller Disclosure Letter, or (d) such consents, approvals, filings or
notices the failure of which to be obtained, made or given, as the case may be,
would, individually or in the aggregate, reasonably be expected to have a
Business Material Adverse Effect.

23

--------------------------------------------------------------------------------



Section 3.8     Compliance with Laws. Except as set forth in Section 3.8 of the
Seller Disclosure Letter and subject to Section 3.10(e), since January 1, 2010,
(a) each Transferred Company and, to the Knowledge of Seller and solely to the
extent reasonably likely to adversely affect the operations of the Business from
and after the Closing, the Seller Insurance Company, has complied in all
material respects with all Applicable Laws and no Action has been filed or
commenced against any of them, or threatened, alleging any failure to so comply,
and (b) none of the Transferred Companies and, to the Knowledge of Seller and
solely to the extent reasonably likely to adversely affect the operations of the
Business from and after the Closing, the Seller Insurance Company (i) have
received, any written notice or other written communication from any
Governmental Authority regarding any actual or alleged violation of, or failure
on the part of, the Transferred Companies to comply with any Applicable Laws or
Governmental Orders applicable to them or their assets, properties or businesses
(including any Insurance Laws), or (ii) is a party to, or bound by, any
Governmental Order. None of the Transferred Companies is relying on any
exemption from or deferral of any Law or Permit that would not be available to
the Transferred Companies after Purchaser acquires the Equity Interests.
Section 3.9     Permits. Section 3.9 of the Seller Disclosure Letter lists all
material Permits with respect to the Business or held by the Transferred
Companies. Except as set forth in Section 3.9 of the Seller Disclosure Letter,
the Transferred Companies hold all Permits required under Applicable Law in
order to conduct the Business as currently conducted, and all such Permits are
valid and in full force and effect. There is no Action, or to the Knowledge of
Seller, investigation, that would reasonably be expected to lead to the
revocation, amendment, failure to renew, limitation, suspension, or restriction
of any Permit.
Section 3.10     Insurance Matters.
(a)    Since January 1, 2011, each Transferred Company has filed all reports,
statements, registrations, filings or submissions required to be filed with any
Insurance Regulator under Insurance Laws governing insurance holding company
systems, as to transactions between affiliated entities, extraordinary
dividends, acquisitions of control, annual and quarterly financial statements,
and other matters governed by such Insurance Laws governing holding company
systems (collectively, the “Insurance Filings”), and all such Insurance Filings
were true, complete and accurate in all material respects when filed.

24

--------------------------------------------------------------------------------



(b)    Seller has made available to Purchaser copies of all reports on financial
examination, market conduct reports and other reports delivered by any
Governmental Authority in respect of the Business since January 1, 2011
(collectively, the “Regulatory Reports”) and no deficiencies have been asserted
by any such Governmental Authority with respect to such Regulatory Reports that
have not been cured or otherwise resolved.
(c)    To the Knowledge of Seller, the Insurance Contracts are, and since
January 1, 2011 have been, to the extent required under Applicable Law, written
on forms (the “Policy Forms”) approved by the applicable Insurance Regulator or
filed and not objected to by such Insurance Regulator within the period provided
for objection. No violations or deficiencies have been asserted by any Insurance
Regulator with respect to any such Policy Form filings which have not been cured
or otherwise resolved.
(d)    None of the Transferred Companies is “commercially domiciled” under the
Applicable Laws of any jurisdiction other than its respective jurisdiction of
organization.
(e)    Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, (i) except as expressly stated therein, the
representations and warranties in Section 3.8 shall not be read to cover
compliance with Insurance Laws, and (ii) except where otherwise specifically
noted, the representations and warranties contained in this Section 3.10 are the
sole and exclusive representations and warranties made by Seller relating to the
Insurance Filings, the Regulatory Reports and the Policy Forms.
Section 3.11     Contracts. Section 3.11 of the Seller Disclosure Letter lists
the following contracts (written or oral) and other agreements (x) to which any
Transferred Company is a party or to which any Transferred Company or any of its
respective assets is bound or subject, or, to the Knowledge of Seller and solely
to the extent reasonably likely to affect the operations of the Business from
and after the Closing, (y) has been entered into by Seller or any of its
Affiliates on behalf of and for the sole benefit of any of the Transferred
Companies and to which any of the Transferred Companies are legally bound (each,
a “Material Contract”):
(a)    Any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;

25

--------------------------------------------------------------------------------



(b)    Any agreement (or group of related agreements) for the purchase or sale
of products or the furnishing or receipt of services, the performance of which
will extend over a period of more than one year or involve consideration in
excess of $50,000;
(c)    Any agreement concerning a partnership, joint venture, limited liability
company, strategic alliance or other similar agreement or arrangement (including
any agreement providing for joint research, development or marketing);
(d)    Any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $50,000 or under which it has
imposed a Lien on any of its assets, tangible or intangible;
(e)    Any agreement that (i) limits the freedom of any Transferred Company to
engage in any line or type of business in any particular geographic area or any
particular medium, to compete with any Person, to solicit for employment, hire
or obtain the services of any Person, (ii) contains exclusivity obligations or
restrictions binding on any Transferred Company or that would be binding on
Purchaser or any of its Affiliates after the Closing, or (iii) provides for a
preferred or “most favored nations” status for any party thereto;
(f)    Any agreement granting a right of first refusal or first offer or similar
rights to any Person;
(g)    Any agreement with Key Non-Affiliated Entities;
(h)    Any agreement or license relating in whole or in part to the Intellectual
Property of the Transferred Companies (including, without limitation, any
agreement or license under which a Transferred Company has the right to use any
Intellectual Property owned or held by a third party) which is material to the
business, financial condition or results of operations of the Business (other
than standard licenses for software that are commercially available to the
public in the Ordinary Course of Business);
(i)    Any contract between a Transferred Company, on the one hand, and Seller
or any of its Affiliates (other than a Transferred Company), on the other hand
(the “Intercompany Agreements”);
(j)    Any agreement with any Governmental Authority;

26

--------------------------------------------------------------------------------



(k)    Other than transactions in Investments Assets, any agreement under which
any Transferred Company has advanced or loaned any Person an amount exceeding
$50,000; or
(l)    Any other material agreement (or group of related agreements) not made in
the Ordinary Course of Business.
Seller has delivered to Purchaser a correct and complete copy of each written
agreement listed in Section 3.11 of the Seller Disclosure Letter and a written
summary setting forth the material terms and conditions of each oral agreement
referred to in Section 3.11 of the Seller Disclosure Letter. With respect to
each such agreement: (i) the agreement is a legal, valid, and binding obligation
of the Transferred Company party thereto and is enforceable against such party
in accordance with its terms and is in full force and effect in all material
respects; (ii) neither the applicable Transferred Company, nor, to the Knowledge
of Seller, any other party to such agreement is in material breach or in default
under the agreement (or alleged to be in material breach of or in default under
the agreement); (iii) no event has occurred that with notice or lapse of time
would constitute a material breach or default thereunder by any Transferred
Company party to such agreement, or permit termination, modification, or
acceleration of such agreement; (iv) no Transferred Company party thereto has
provided any notice of any intention to terminate the agreement; and (v) the
applicable Transferred Company has not repudiated any material provision of the
agreement.
Section 3.12     Internal Controls
(a)    Each Transferred Company and, to the Knowledge of Seller and solely to
the extent reasonably likely to affect the operations of the Business from and
after the Closing, the Seller Insurance Company, maintains internal accounting
controls which provide reasonable assurance that (i) transactions are executed
only with management’s authorization; and (ii) transactions are recorded as
necessary to maintain accountability for its assets and permit preparation of
(A) in the case of the Transferred Insurance Companies, its financial and
statutory statements in conformity in all material respects with SAP and (B) in
the case of Transferred Companies that are not Transferred Insurance Companies,
its financial statements in conformity in all material respects with GAAP.
(b)    Since January 1, 2010, neither the Transferred Companies and, to the
Knowledge of Seller and solely to the extent reasonably likely to affect the
operations of the Business from and after the Closing, the Seller Insurance
Company, any of their respective directors or officers nor any of their
respective

27

--------------------------------------------------------------------------------



non-officer or director employees, auditors, accountants or Representatives has
received any written non-frivolous complaint, allegation, assertion or claim
(other than those that have been resolved without finding of material liability
or improper conduct), regarding (i) the accounting, reserving or auditing
practices, procedures, methodologies or methods of the Transferred Companies or
the Seller Insurance Company or their respective internal accounting controls,
including any complaint, allegation, assertion or claim that any Transferred
Company or the Seller Insurance Company has engaged in questionable accounting,
reserving or auditing practices; (ii) any significant deficiency or material
weakness in the design or operation of any Transferred Company’s internal
controls over financial reporting which is reasonably likely to adversely affect
such Transferred Company’s or the Seller Insurance Company’s ability to record,
process, summarize and report financial information; or (iii) any fraud, whether
or not material, that involves management or other employees of any Transferred
Company or the Seller Insurance Company.
Section 3.13     Power of Attorney. There are no outstanding powers of attorney
executed on behalf of any Transferred Company.
Section 3.14     Appointments and Licenses.
(a)    Except as set forth in Section 3.14(a) of the Seller Disclosure Letter,
since January 1, 2011, each Transferred Non-Insurance Company and, to the
Knowledge of Seller, each other Person performing the duties of insurance
producer, agency, agent, managing general agent, third party administrator,
wholesaler, broker, service provider, solicitor, adjuster, marketer,
underwriter, distributor or customer representative for the Business
(collectively, “Producers”) was duly licensed and appointed as an insurance
producer, agency, agent, managing general agent, third party administrator,
broker, service provider, solicitor or adjuster, as applicable (for the type of
business written, sold or produced by such Producer at the time such Producer
wrote, sold or produced business or performed such other act for or on behalf of
the Transferred Companies or other Affiliate of Seller that may require a
producer’s, agency’s, agent’s, managing general agent’s, third party
administrator’s, service provider’s, solicitor’s, broker’s or other insurance
license), as may be required by any Applicable Law. Since January 1, 2011, each
Transferred Non-Insurance Company has marketed and sold all insurance policies
and other insurance products, and provided services, in compliance in all
material respects with all Applicable Laws.
(b)    Seller does not own, directly or indirectly, (i) shares of capital stock
of or other voting or membership interests in any of the Key Non-

28

--------------------------------------------------------------------------------



Affiliated Entities, (ii) securities of any of the Key Non-Affiliated Entities
convertible into or exercisable or exchangeable for shares of capital stock of
or other voting or membership interests in such Key Non-Affiliated Entity, or
(iii) options or other rights or agreements, commitments or understandings of
any kind to acquire any shares of capital stock of or other voting or membership
interests in any of the Key Non-Affiliated Entities or securities convertible
into or exercisable or exchangeable for shares of capital stock of or other
voting or membership interests in any of the Key Non-Affiliated Entities.
Section 3.15     Employees, Labor Matters, etc.
(a)    Seller has made available to Purchaser a true and complete list of all
Business Employees as of the date of this Agreement, including, to the extent
permitted by Applicable Law, the title or position, hire date, current annual
base compensation rate, commission, bonus or other incentive-based compensation,
and work location.
(b)    As of the date of this Agreement, no senior executive of the Transferred
Companies or key group of Business Employees has communicated to Seller any
plans to terminate employment with the Transferred Companies during the next
twelve (12) months. No Transferred Company is a party to or bound by any
collective bargaining agreement or similar agreement with any labor organization
covering Business Employees, nor has any of them experienced any strike or
material grievance, claim of unfair labor practices, or other collective
bargaining dispute within the past five (5) years. No Transferred Company has
committed any unfair labor practice with respect to the Business. Seller has no
Knowledge of any organizational effort being made or threatened within the past
five (5) years by or on behalf of any labor union with respect to Business
Employees. Within the past three (3) years, no Transferred Company has
implemented any plant closing or layoff of employees with respect to the
Business requiring notice under the WARN Act, and no such action will be
implemented without advance notification to, and the written consent of,
Purchaser.
(c)    The Transferred Companies are not and have not been, with respect to the
Business: (A) “contractors” or “subcontractors” (as defined by Executive Order
11246), (B) required to comply with Executive Order 11246, or (C) required to
maintain an affirmative action plan.
(d)    Except as set forth in Section 3.15(d) of the Seller Disclosure Letter,
none of the Transferred Companies has received with respect to the Business (i)
notice of any unfair labor practice charge or complaint with respect

29

--------------------------------------------------------------------------------



to it which is still pending before the National Labor Relations Board or any
other Governmental Authority against it, (ii) notice of any charge or complaint
with respect to it before the Equal Employment Opportunity Commission or any
other Governmental Authority responsible for the prevention of unlawful
employment practices which is still pending, (iii) notice of the intent of any
Governmental Authority responsible for the enforcement of labor, employment,
wages and hours of work, child labor, immigration, or occupational safety and
health laws to conduct an investigation with respect to it or notice that such
investigation is in progress in either case which is still pending, or (iv)
notice of any Action pending in any forum by or on behalf of any present or
former employee of any Transferred Company, any applicant for employment or
classes of the foregoing alleging breach of any express or implied contract of
employment, any Applicable Law governing employment or the termination thereof
or other discriminatory, wrongful or tortious conduct in connection with the
employment relationship.
(e)    All compensation, including wages, commissions and bonuses, required to
be paid as of the date of this Agreement to employees, independent contractors
or consultants of the Transferred Companies have been timely paid. Except as set
forth in Section 3.15(e) of the Seller Disclosure Letter, the Transferred
Companies are in material compliance with all Applicable Laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours. All individuals characterized and treated by the Transferred
Companies as independent contractors or consultants are properly treated as
independent contractors under all Applicable Laws, and all employees classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
laws are properly classified.
(f)    Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, except where otherwise specifically noted, the
representations and warranties contained in this Section 3.15 are the sole and
exclusive representations and warranties made by Seller relating to employees
and labor matters.
Section 3.16     Employee Benefit Plans and Related Matters; ERISA.
(a)    Disclosure. Section 3.16(a)(1) of the Seller Disclosure Letter lists all
Company Benefit Plans. For any Company Benefit Plan that is sponsored by the
Seller or its Affiliates, Seller has made available to Purchaser complete and
correct copies of each such Company Benefit Plan. Except as set forth on Section
3.16(a)(2) of the Seller Disclosure Letter no Company Benefit Plan is

30

--------------------------------------------------------------------------------



sponsored or maintained solely by the Transferred Companies or provides benefits
solely to the Business Employees.
(b)    Qualification. Each Company Benefit Plan intended to be qualified under
Section 401(a) of the Code, and the trust (if any) forming a part thereof, has
received a favorable determination letter from the IRS, or with respect to a
prototype plan, can rely on an opinion letter from the IRS to the prototype plan
sponsor, to the effect that such Company Benefit Plan is so qualified and the
plan and the trust related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, and, there are no
existing circumstances or events that would reasonably be expected to result in
any revocation of, or a change to, such determination letter or the
unavailability of reliance on such opinion letter from the IRS, as applicable,
nor has such revocation or unavailability been threatened. Nothing has occurred
with respect to any Company Benefit Plan that has subjected or could reasonably
be expected to subject Transferred Companies or, with respect to any period on
or after the Closing, Purchaser or any of its Affiliates, to any material
liability under ERISA or to Tax, penalty, or any material Liability under the
Code.
(c)    The execution, delivery and performance of this Agreement by Seller and
the consummation by Seller of the transactions contemplated by this Agreement
will not (alone or in combination with any other event) result in a material
increase in the amount of compensation or benefits payable to or in respect of
any current or former employee, officer, director or independent contractor of
any of the Transferred Companies. No material payment or material deemed payment
by the Transferred Companies will arise or be made as a result (alone or in
combination with any other event) of the execution, delivery and performance of
this Agreement by Seller, or the consummation by Seller of the transactions
contemplated by this Agreement, that would not be deductible pursuant to Section
280G of the Code.
(d)    Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, except where otherwise specifically noted, the
representations and warranties contained in this Section 3.16 are the sole and
exclusive representations and warranties made by Seller relating to employee
benefit plans and related matters.
Section 3.17     Reinsurance.
(a)    Section 3.17(a)(1) of the Seller Disclosure Letter sets forth a complete
and accurate list of all reinsurance and retrocession agreements to which any
Transferred Insurance Company is a party (including any terminated

31

--------------------------------------------------------------------------------



or expired treaty or agreement, but not including agreements that have been
fully commuted) (collectively, the “Reinsurance Agreements”), true and correct
copies of which have been made available to Purchaser. Section 3.17(a)(1) of the
Seller Disclosure Letter also sets forth the effective date of each such
Reinsurance Agreement , the termination date of any Reinsurance Agreement that
has a definite termination date and indicates whether such Reinsurance Agreement
will be terminated or commuted on or after the Contract Date and prior to the
Closing Date. All reinsurance premiums due under the Reinsurance Agreements have
been paid in full or are adequately accrued or reserved for by the Pro Forma
Balance Sheet. No Transferred Insurance Company is in default and, to the
Knowledge of Seller, no other party to any Reinsurance Agreement is in default,
in each case, as to any material provision of any such Reinsurance Agreement,
except as is being contested in good faith. Except as set forth in Section
3.17(a)(2) of the Seller Disclosure Letter, there are no pending or, to the
Knowledge of Seller, threatened, Actions before any Governmental Authority or
arbitrator with respect to any Reinsurance Agreements. Except as set forth in
Section 3.17(a)(3) of the Seller Disclosure Letter, each Transferred Insurance
Company was entitled to take credit in its most recent annual statutory
statement in accordance with SAP for that portion of such Reinsurance Agreement
as to which credit was taken in such statement. The transactions contemplated by
the Transaction Agreements will not affect the obligations (if any) of the other
parties to the Reinsurance Agreements to make payments to the applicable
Transferred Insurance Company party thereto. Section 3.17(a)(4) of the Seller
Disclosure Letter sets forth a complete and accurate list of the intercompany
Reinsurance Agreements with Affiliates that will not be terminated and commuted
prior to the Closing Date.
(b)    Except as set forth in Section 3.17(b) of the Seller Disclosure Letter,
neither the Seller nor any of its Affiliates (including the Transferred
Companies) has received any written notice from any party to a Reinsurance
Agreement that any material amount of reinsurance ceded thereunder will be in
dispute.
(c)    Section 3.17(c) of the Seller Disclosure Letter sets forth a correct and
complete list of all Liens, collateral or security arrangements, including by
means of a credit for reinsurance trust or letter of credit, to or for the
benefit of any cedent under any Reinsurance Agreement.
Section 3.18     Absence of Certain Changes. Except as set forth in Section 3.18
of the Seller Disclosure Letter, since the Balance Sheet Date, (i) each
Transferred Company has conducted the Business in the Ordinary Course of
Business, and (ii) there has not occurred any event or events that, individually

32

--------------------------------------------------------------------------------



or in the aggregate, have resulted in, or would reasonably be expected to result
in, a Business Material Adverse Effect. Without limiting the generality of the
foregoing, since that date:
(a)    No Transferred Company has sold, leased, transferred, or assigned any
material assets outside the Ordinary Course of Business;
(b)    No Transferred Company has entered into any Material Contracts or any
other material agreement, contract, lease, or license in connection with the
Business outside the Ordinary Course of Business;
(c)    No Transferred Company has accelerated, terminated, made material
modifications to, waived or released any material rights or claims under, or
canceled any Material Contract or Reinsurance Agreement outside the Ordinary
Course of Business;
(d)    None of the Transferred Companies has made any change in, to the extent
applicable, its underwriting, reinsurance, claim processing and payment,
selling, marketing, reserving, investing, financial accounting or investment
policies, guidelines, practices or principles (other than (x) any change
required by Applicable Law, GAAP or SAP, (y) in respect of underwriting or
claims administration, in the Ordinary Course of Business, or (z) any prior year
reserve release of up to $2.7 million in the aggregate (the “Prior Year Reserve
Release”));
(e)    No Transferred Company has entered into any new line of business;
(f)    No Transferred Company has incurred any Lien (other than Permitted Liens)
upon any material assets;
(g)    No Transferred Company has made any capital expenditures in excess of
$50,000, individually or in excess of $200,000 in the aggregate;
(h)    Other than Investment Assets, no Transferred Company has made any
material capital investment in, or any material loan to, any other Person;
(i)    No Transferred Company has guaranteed the obligations of any other Person
or created, incurred, or assumed more than $50,000 in aggregate indebtedness for
borrowed money and capitalized lease obligations;

33

--------------------------------------------------------------------------------



(j)    No Transferred Company has transferred, assigned, or granted any license
or sublicense of any material rights under or with respect to any Intellectual
Property;
(k)    There has been no change made or authorized in the Organizational
Documents of any Transferred Company;
(l)    No Transferred Company has issued, delivered, transferred, sold, pledged
or otherwise disposed of or encumbered any capital stock of any Transferred
Company or any securities convertible into or exchangeable for any such capital
stock, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any such capital stock;
(m)    No Transferred Company has declared, set aside, or paid any dividend or
made any distribution with respect to its capital stock (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any shares (or other
applicable units) of its capital stock or other securities, and none of the
Transferred Companies have effected any recapitalization, reclassification,
stock split or like change in the capitalization of any Transferred Company;
(n)    No Transferred Company has settled or compromised or agreed to the
dismissal of any Action or threatened Action (in each case, except in the case
of the Transferred Insurance Companies for claims under any Insurance Contracts
within applicable policy limits), other than settlements or compromises that
involved solely cash payments of less than $50,000 in the aggregate; and
(o)    No Transferred Company has committed to any of the foregoing.
Section 3.19     Financial Statements. Seller has made available to Purchaser
complete copies of (A) the audited financial statements of SCL at and for the
periods ended December 31, 2010, 2011 and 2012 (such audited financial
statements, collectively, the “Audited Financial Statements”), (B) unaudited
statutory statements of each of the Transferred Insurance Companies at and for
the periods ended December 31, 2010, 2011 and 2012 (the “Annual Statutory
Statements”) and (C) the unaudited pro forma balance sheet of the Business as of
September 30, 2013 (such date, the “Balance Sheet Date”, and such balance sheet,
the “Pro Forma Balance Sheet”, and together with the Audited Financial
Statements and the Annual Statutory Statements, the “Financial Statements”). The
Pro Forma Balance Sheet is included in Section 3.19 of the Seller Disclosure
Letter; and the Financial Statements have been prepared in accordance with the
respective accounting principles identified in

34

--------------------------------------------------------------------------------



Section 3.19 of the Seller Disclosure Letter and, in the case of the Pro Forma
Balance Sheet, give effect to the termination of certain reinsurance
arrangements and the execution of a new Reinsurance Agreement, and (in the case
of the Audited Financial Statements and the Annual Statutory Statements)
presented fairly in all material respects in accordance with such accounting
principles the financial position, results of operations and cash flows of the
companies covered thereby at and for the respective periods indicated therein.
Section 3.20     Reserves. The reserves for payment of benefits, losses, claims
and expenses under the Insurance Contracts reflected on the Pro Forma Balance
Sheet, as of the Balance Sheet Date (the “Balance Sheet Reserves”), (i) were, in
all material respects, determined in accordance with GAAP, consistently applied,
(ii) were, in all material respects, fairly stated, (iii) satisfied, in all
material respects, the requirements of Applicable Laws, and (iv) were computed
in accordance with accepted loss reserving standards and principles and based on
reasonable actuarial analysis and assumptions in accordance with generally
accepted actuarial standards applied on a consistent basis; provided that
notwithstanding anything to the contrary contained in this Agreement, Seller
makes no representation, warranty, guaranty or covenant regarding, (1) the
ultimate adequacy or sufficiency of, any reserves reflected in any financial
statement, books, records or accounts of Seller or any of the Transferred
Companies or (2) any inaccuracy in any forecasts, projections or similar
materials that have been provided to Purchaser or any of its Affiliates or any
of their respective directors, officers, employees, agents or representatives.
Section 3.21     Sufficiency of Assets.
(a)    As of the Closing Date, the assets, properties and rights of the
Transferred Companies, together with (i) the contracts, assets and obligations
described in Section 3.21(a)(1) of the Seller Disclosure Letter which shall be
contributed, transferred or assigned to SHSI or SCL, as applicable, prior to the
Closing Date, (ii) the services contemplated to be provided to Purchaser or the
Transferred Companies pursuant to the Ancillary Agreements (and the assets used
to provide such services), and (iii) the services provided under Intercompany
Agreements to be terminated as of the Closing, as described in Section
3.21(a)(2) of the Seller Disclosure Letter comprise all of the assets,
properties and rights reasonably necessary to permit Purchaser to conduct the
Business immediately following the Closing Date in the same manner as such
Business is being conducted as of the date hereof. For the avoidance of doubt,
Seller makes no representation or warranty in this Section 3.21 with respect to
employees, which are exclusively addressed in Section 3.15 and Section 3.16.

35

--------------------------------------------------------------------------------



(b)    As of the Contract Date, each of the material assets and properties of
the Transferred Companies, are free from defects (patent and latent), have been
maintained in accordance with normal industry practice, are in good operating
condition and repair (subject to normal wear and tear), and are suitable for the
purposes for which it currently is used and proposed to be used, in each case,
except as would not be, or would not reasonably be expected to be, materially
adverse to the Transferred Companies.
Section 3.22     No Undisclosed Material Liabilities. No Transferred Company has
any liabilities or obligations, in each case, of the type that would be required
by SAP or GAAP to be specifically reflected on a balance sheet of the Business,
other than: (i) liabilities set forth on the face of the Pro Forma Balance
Sheet; and (ii) liabilities that have arisen after the Balance Sheet Date in the
Ordinary Course of Business.
Section 3.23     Intercompany Accounts; Transactions with Affiliates.
(a)    Section 3.23(a) of the Seller Disclosure Letter lists all inter-company
balances as of the Balance Sheet Date between Seller or any of its respective
Affiliates (other than the Transferred Companies), on the one hand, and any
Transferred Company, on the other hand. Since the Balance Sheet Date, there has
not been any accrual of liability by any Transferred Company to Seller or any of
its respective Affiliates (other than a Transferred Company) or other
transaction between a Transferred Company and Seller or any Affiliate of Seller
(other than a Transferred Company), except in the Ordinary Course of Business.
(b)    Section 3.23(b) of the Seller Disclosure Letter lists all Intercompany
Agreements that will not be terminated on or prior to the Closing Date.
Section 3.24     Tax Matters.  
(a)    Except (x) as would not, individually or in the aggregate, reasonably be
expected to have a Business Material Adverse Effect or (y) as set forth in
Section 3.24 of the Seller Disclosure Letter:
(i)    All Tax Returns required to be filed by or on behalf of the Transferred
Companies have been duly and timely filed, and were complete and correct in all
material respects when filed. All Taxes reflected on such Tax Returns, and all
other Taxes required to be paid on or before the Closing Date by or with respect
to, or which may be chargeable as a Lien upon the assets of, any Transferred
Company, have

36

--------------------------------------------------------------------------------



been, or prior to the Closing Date will be, duly and timely paid or are being
contested in good faith by appropriate proceedings. All Taxes required to be
withheld by any Transferred Company have been duly and timely withheld, such
withheld Taxes have been either duly and timely paid to the proper Taxing
Authority or properly set aside in accounts for such purpose and the Transferred
Companies have complied in all material respects with all applicable Tax laws
pertaining to Tax information reporting. A complete list of all federal, state
and local Income Tax Returns filed or to be filed by the Transferred Companies
for the 2011, 2012 and 2013 Tax years, including detail of Tax year, Taxing
Authority, type of Tax, and filing entity is set forth in Section 3.24(a)(i) of
the Seller Disclosure Letter.
(ii)    (A) No written agreement waiving or extending, or having the effect of
waiving or extending, the statute of limitations or the period of assessment or
collection of any Taxes of any Transferred Company, and no written power of
attorney with respect to any such Taxes that remains in effect has been filed or
entered into with any Taxing Authority; (B) the time for filing any Tax Return
of any Transferred Company has not been extended (other than through an
automatic extension) to a date later than the Closing Date; (C) no Taxes of any
Transferred Company are under audit, examination or investigation by any Taxing
Authority; and (D) no Taxing Authority has asserted in writing any deficiency,
claim or issue with respect to Taxes or any adjustment to Taxes against any
Transferred Company with respect to any taxable period for which the period of
assessment or collection remains open; and (E) there are no Liens for Taxes on
any of the assets of the Transferred Companies other than Permitted Liens.
(b)    SHSI and its Transferred Subsidiaries are members of an affiliated,
combined or unitary group filing Consolidated or Combined Returns, (i) for U.S.
federal Income Tax purposes and (ii) for state and local Income Tax purposes in
the jurisdictions, if any, set forth in Section 3.24(b) of the Seller Disclosure
Letter. None of the Transferred Companies (i) has received or applied for a Tax
ruling or entered into a closing agreement pursuant to Section 7121 of the Code
(or any predecessor provision or any similar provision of state or local law)
that would be binding upon any Transferred Company after the Closing Date or
(ii) has any liability for the Taxes of another Person (other than another
Transferred Company) under Treasury Regulation Section 1.1502-6 or any similar
provision of state, local or foreign law.

37

--------------------------------------------------------------------------------



(c)    None of the Transferred Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date, as a result of any
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date under Section 481 of the Code (or any corresponding provision
of state, local or foreign income Tax law), (ii) installment sale or open
transaction disposition made on or prior to the Closing Date, or (iii) any
election under Section 108(i) of the Code (or similar provision of any state or
local law). None of the Transferred Companies has “participated in a listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(c) in
any year for which the statute of limitations for the assessment or collection
of Tax remains open.
(d)    None of the Transferred Companies have constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code (i) in the two years prior to the
Closing Date or (ii) in a distribution which could otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) in conjunction with the transactions contemplated by this
Agreement.
(e)    SCL and its Transferred Subsidiaries are each treated for federal tax
purposes as a disregarded entity. None of SCL or its Transferred Subsidiaries
has elected under Treasury Regulation Section 301.7701-3 with respect to its
federal income tax classification.
(f)    Notwithstanding any of the representations and warranties contained
elsewhere in this Agreement, the representations and warranties contained in
Section 3.16 and this Section 3.24, are the sole and exclusive representations
and warranties relating to Tax matters.
Section 3.25     Intellectual Property. To the Knowledge of Seller, (a) the
conduct of the Business does not infringe in any material respect the
Intellectual Property rights of any Person and (b) none of the Intellectual
Property owned by the Transferred Companies is being infringed in any material
respect by any Person. To the Knowledge of Seller, all license fees due and
owing with respect to software of other Intellectual Property licensed by the
Transferred Companies have been paid in full.
Section 3.26     Real Property

38

--------------------------------------------------------------------------------



(a)    None of the Transferred Companies own any parcels of Real Property.
Except as may be set forth in the Leases, the Transferred Companies have no
outstanding options or obligations, rights of first offer or rights of first
refusal to purchase any material real property.
(b)    Section 3.26(b) of the Seller Disclosure Letter sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each such Leased Real Property (including the date and name of the parties
to such Lease document). Seller has delivered to Purchaser a true and complete
copy in all material respects of each such Lease document (including any
amendments, renewals, extensions, and guarantees related thereto). Except as set
forth in Section 3.26(b) of the Seller Disclosure Letter, with respect to each
of the Leases:
(i)    each of the applicable Transferred Companies has a valid leasehold
interest in the real property subject to a Lease included in the Leased Real
Property, free and clear of all Liens, other than Permitted Liens;
(ii)    such Lease is valid, binding, and in full force and effect;
(iii)    the transactions contemplated by this Agreement do not require the
consent of any other party to such Lease (except for those Leases for which
lease consents set forth on Section 3.26(b) of the Seller Disclosure Letter are
obtained), will not result in a breach of or default under such Lease;
(iv)    to the Knowledge of Seller, neither the applicable Transferred Company
nor any landlord party to the Lease has delivered or received any written notice
of breach or default under such Lease in any material respect;
(v)    the applicable Transferred Company has not subleased or licensed the
Leased Real Property or any material portion thereof; and
(c)    The Leased Real Property identified in Section 3.26(b) of the Seller
Disclosure Letter comprise all of the material real property used in the
business of the Transferred Companies.
(d)    To the Knowledge of Seller, the Leased Real Property is in material
compliance with all applicable building, zoning, subdivision, health and safety
and other land use laws, including The Americans with Disabilities Act of

39

--------------------------------------------------------------------------------



1990, as amended, affecting the Leased Real Property (collectively, the “Real
Property Laws”). To the Knowledge of Seller, no Transferred Company has received
any written notice of any material violation of any Real Property Law.
Section 3.27     Insurance Policies of the Transferred Companies.
(a)    Section 3.27(a) of the Seller Disclosure Letter lists all material
insurance policies (including fidelity bonds and other similar instruments, but
excluding ceded Reinsurance Contracts) covering the Transferred Companies or the
officers or directors thereof immediately following the Closing Date, in each
case, as in effect on the Contract Date, other than insurance policies with
Affiliates that will be terminated as of the Closing Date (the “Company
Insurance Policies”).
(b)    All material premiums payable under the Company Insurance Policies either
have been timely paid or adequate provisions for the payment thereof has been
made. No written notice of cancellation or termination has been received by
Seller or any Transferred Company with respect to any Company Insurance Policy.
Section 3.28     Brokers and Finders. No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, Seller or any of its respective Affiliates in connection with this
Agreement or the transactions contemplated hereby, except Bank of America
Merrill Lynch, whose fees for services rendered in connection therewith will be
paid by the Seller.
Section 3.29     Environmental, Health, and Safety Matters.
(a)    Except as disclosed in Section 3.29(a) of the Seller Disclosure Letter,
to the Knowledge of Seller, each of the Transferred Companies is, and since
January 1, 2011 has been, in compliance, in each case in all material respects,
with all Environmental, Health, and Safety Requirements.
(b)    Without limiting the generality of the foregoing, each Transferred
Company, has obtained and is in possession of, has for the past three (3) years
complied, and is in compliance with, in each case in all material respects, all
permits, licenses and other authorizations that are required pursuant to
Environmental Health, and Safety Requirements for the occupation of its Leased
Real Property and the operation of its Business.

40

--------------------------------------------------------------------------------



(c)    No Action is pending or, to the Knowledge of Seller, threatened against
any Transferred Company arising under any Environmental, Health, and Safety
Requirements. Since January 1, 2011, no Transferred Company has received any
written notice, report or request for information regarding any actual or
alleged violation of Environmental, Health, and Safety Requirements, or any
liabilities or potential liabilities, or any claim based upon the release of or
exposure to Hazardous Substances, including personal injury, wrongful death or
property damage, including any investigatory, remedial, or corrective
obligations, relating to any Transferred Company, their business, or their past
or current facilities arising under Environmental, Health, and Safety
Requirements, other than in connection with any such matter that has been
resolved.
(d)    To the Knowledge of Seller, there has been no release, discharge or
disposal of Hazardous Substances by any Transferred Company at, on, under or
from the Leased Real Property, or arising out of the operations of any
Transferred Company, which, in each case, requires a material investigation or
remediation by Seller or any of its Affiliates (including the Transferred
Companies) under applicable Environmental, Health, and Safety Requirements or
would otherwise reasonably be expected to result in the imposition of any
material liability to any Transferred Company under any Environmental, Health,
and Safety Requirements.
(e)    To the Knowledge of Seller, there is no asbestos-containing material
present in or on any Leased Real Property, in a condition constituting a
violation of Environmental, Health, and Safety Requirements by any of the
Transferred Companies, and since January 1, 2011, none of Seller or any of its
Affiliates (including the Transferred Companies) has received a claim or demand
relating to the presence of asbestos in or at any Leased Real Property.
(f)    The representations and warranties set forth in this Section 3.29 are
Seller’s sole and exclusive representations and warranties regarding
Environmental, Health and Safety matters.
Section 3.30     Guaranty Fund Assessments. The Transferred Insurance Companies
have (i) timely paid or reserved for all guaranty association assessments that
are due to any state guaranty association or other similar involuntary
association or pool, and (ii) provided for all such assessments in the statutory
statements to the extent necessary to be in conformity with SAP.
Section 3.31     Rating Agencies. Except as set forth in Section 3.31 of the
Seller Disclosure Letter, as of the date of this Agreement, no rating agency
has, to the Knowledge of Seller, indicated that it is considering the downgrade

41

--------------------------------------------------------------------------------



of any rating assigned to any such Transferred Company or the placement of such
Transferred Company on negative watch (other than any surveillance or review
arising out of the transactions contemplated by this Agreement). Each such
Transferred Company has as of the date of this Agreement the A.M. Best Company,
Inc. and Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business ratings set forth in Section 3.31 of the Seller Disclosure
Letter.
Section 3.32     Portfolio Investments. All Investment Assets comply in all
material respects with the applicable Insurance Laws and regulations of the
respective state of domicile of the applicable Transferred Insurance Company.
Except as set forth in Section 3.32 of the Seller Disclosure Letter, none of the
Investment Assets is in default in the payment of principal or interest. Except
as set forth in Section 3.32 of the Seller Disclosure Letter, as of the Contract
Date, none of the Transferred Companies is a party to any derivative transaction
which, pursuant to its terms and without any additional investment decision on
the part of such Transferred Company, could result in an additional payment by
such Transferred Company.
Section 3.33     Business Continuity. None of the material computer software,
computer hardware (whether general or special purpose), telecommunications
capabilities (including all voice, data and video networks) and other similar or
related items of automated, computerized, and/or software systems and any other
networks or systems and related services that are used by or relied on by the
Transferred Companies in the conduct of the Business have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused, or would reasonably be expected to cause, a
Business Material Adverse Effect.
Section 3.34     Data Privacy and Security. Since January 1, 2011, the conduct
of the Business has complied in all material respects with and, as presently
conducted, is in compliance in all material respects with, all Data Laws. Since
January 1, 2011, neither the Seller nor any of its Affiliates (in the conduct of
the Business) nor a Transferred Company in the conduct of any business has
experienced any incidents involving personal information or other sensitive data
that gave rise to any reporting requirements under applicable Data Laws, which,
individually or in the aggregate, have resulted in, or would reasonably be
expected to result in, a Business Material Adverse Effect.
Section 3.35     Actuarial Data. Seller has delivered to Purchaser data tables
listed in Section 3.35 of the Seller Disclosure Letter for Purchaser’s use in
developing its independent projections of required loss, allocated loss

42

--------------------------------------------------------------------------------



adjustment expense, and unallocated loss adjustment expense reserves in
connection with the Business.  With respect to each such data table, to the
Knowledge of Seller, the data are accurate in all material respects.
Notwithstanding the forgoing, no representation or warranty is made as to the
accuracy of any actuarial analysis or estimates contained in the data tables
listed in Section 3.35 of the Seller Disclosure Letter. The data tables
delivered on the Contract Date do not reflect excess of loss workers’
compensation reinsurance from an Affiliate of Seller with respect to 2009 and
2010; revised data tables reflecting such reinsurance will be delivered by
Seller to Purchaser within five (5) Business Days following the Contract Date.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER; OBLIGATIONS OF AFG


Except as set forth in the Purchaser Disclosure Letter, Purchaser, and, solely
for the purpose of Section 4.6, AFG, hereby represent and warrant to Seller as
of the Contract Date and as of the Closing Date (except where another date is
specified, in which case the relevant representation and warranty is made only
as of such specified date) as follows:
Section 4.1     Organization and Standing. Purchaser: (a) is duly incorporated
and validly existing under the laws of its jurisdiction of incorporation; (b)
has all requisite corporate power and authority to carry on its business as it
is now being conducted and to own, lease and operate its properties and assets;
and (c) is duly qualified or licensed to do business as a foreign corporation in
good standing in each jurisdiction in which the conduct of its business or the
ownership, leasing or operation of its properties or assets or the nature of the
business conducted by it makes such qualification necessary, except, in the case
of clauses (b) and (c), where the failure to have such power and authority or to
be so qualified would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.
Section 4.2     Authorization. Purchaser has all requisite corporate power and
authority to execute and deliver, and to perform its obligations under, this
Agreement, and as of the date on which each Ancillary Agreement to which
Purchaser or an Affiliate of Purchaser (as applicable) is to be executed and
delivered pursuant to the terms hereof, Purchaser or such applicable Affiliate,
as applicable, will have all requisite corporate power and authority to execute
and deliver, and to perform its obligations under, each of the Ancillary
Agreements to be so executed and delivered by it. The execution and delivery by
Purchaser of this Agreement, and by Purchaser or the applicable Affiliate of
Purchaser, as

43

--------------------------------------------------------------------------------



applicable, of the Ancillary Agreements to be so executed by Purchaser or such
Affiliate, have been duly authorized by Purchaser’s board of directors and by
all other necessary corporate action on the part of Purchaser and its applicable
Affiliates. This Agreement has been duly executed and delivered by Purchaser,
and the Ancillary Agreements to be executed by Purchaser or an Affiliate of the
Purchaser will, on the date such Ancillary Agreement is to be executed and
delivered pursuant to the terms hereof, be duly executed and delivered by
Purchaser or such Affiliate, and, subject to the due execution and delivery by
the other parties to such agreements, this Agreement is, and the Ancillary
Agreements executed by Purchaser or its applicable Affiliate will be, valid and
binding obligations of Purchaser or such Affiliate, as applicable, enforceable
against Purchaser or such Affiliate in accordance with their respective terms,
subject to the Enforceability Exceptions.
Section 4.3     Actions and Proceedings. Except as disclosed in Section 4.3 of
the Purchaser Disclosure Letter, there are no:
(a)    outstanding Orders applicable to Purchaser or its properties or assets
that, individually or in the aggregate, would reasonably be expected to have a
Purchaser Material Adverse Effect; or
(b)    Actions pending or threatened against Purchaser, at law or in equity, or
before or by any Governmental Authority or arbitrator of any kind that would,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.
Section 4.4     No Conflict or Violation. The execution, delivery and
performance by Purchaser of this Agreement and the execution, delivery and
performance by Purchaser or each of its applicable Affiliates of the Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby in accordance with the respective terms and
conditions hereof and thereof will not:
(a)    violate any provision of the certificate of incorporation, bylaws or
other Organizational Documents of Purchaser or such Affiliate;
(b)    violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both, constitute) a default under, any material contract to which
Purchaser is a party or by or to which any of its properties may be bound or
subject;

44

--------------------------------------------------------------------------------



(c)    violate any Order, or any agreement with, or condition imposed by, any
arbitrator or Governmental Authority binding upon Purchaser;
(d)    subject to obtaining the consents and approvals, making the filings and
giving the notices referred to in Section 4.5 hereof, violate any Applicable
Law; or
(e)    result in a breach or violation of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment or revocation of,
any Permit related to Purchaser’s business;
except in the case of Subsections (a)-(e) of this Section 4.4, for such
breaches, conflicts, modifications, terminations, violations, defaults,
impairments or revocations that would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect.
Section 4.5     Governmental Consents. The execution, delivery and performance
by Purchaser of this Agreement, and by Purchaser or the applicable Affiliate of
Purchaser of any Ancillary Agreement to which it is a party, and the
consummation of the transactions contemplated hereby and thereby in accordance
with the respective terms hereof and thereof, do not require Purchaser or such
Affiliate to obtain any consent or approval from, or make any filing with, or
give any notice to, any Governmental Authority, except (a) filings required
under the HSR Act, (b) as set forth in Section 4.5 of the Purchaser Disclosure
Letter or (c) such consents, approvals, filings or notices the failure of which
to be obtained, made or given, as the case may be, would not, individually or in
the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
Section 4.6     Sufficient Funds. AFG has, and at Closing Purchaser will have,
sufficient funds to pay the Purchase Price, as it may be adjusted pursuant to
the terms of Section 2.4, and to effect all other transactions contemplated by
this Agreement and the Ancillary Agreements and to pay all fees and expenses of
Purchaser related to the transactions contemplated by this Agreement and the
Ancillary Agreements. Purchaser has provided Seller with a true and complete
copy of (i) the audited GAAP financial statements of AFG as of December 31, 2012
(the “AFG Balance Sheet”), and (ii) a true and correct balance sheet of
Purchaser as of September 30, 2013, and there has been no Purchaser Material
Adverse Effect since such date.
Section 4.7     No Additional Representations; Inspection. Notwithstanding
anything contained in this Agreement, any Ancillary

45

--------------------------------------------------------------------------------



Agreement, the Seller Disclosure Letter or any of the Schedules or Exhibits
hereto or thereto, Purchaser acknowledges and agrees that neither Seller nor any
of its respective Affiliates, officers, directors, employees, advisors, agents,
or other representatives is making or has made any representation or warranty
whatsoever, express or implied, including any implied warranty of
merchantability or suitability, as to the Transferred Companies or the Business,
other than the representations and warranties expressly set forth in ARTICLE III
and that the Transferred Companies and the Business are otherwise being sold “as
is” and “where is.” Without limiting the generality of the foregoing, neither
Seller nor its respective Affiliates make any representations or warranties with
respect to the success or profitability of the Business or the Transferred
Companies, or otherwise with respect to the conduct of the Business following
the Closing. In addition, Purchaser acknowledges and agrees that any estimates,
forecasts, projections and predictions that have been provided or made available
to Purchaser by or on behalf of Seller, including the Confidential Information
Memorandum, the electronic data room and all management presentations
established or provided in connection with the transactions contemplated by this
Agreement, are not and shall not be deemed to be representations or warranties
of Seller or any of its respective Affiliates and shall not form the basis, in
whole or in part, for any claim against Seller or any of its respective
Affiliates.
Section 4.8     Purchase For Investment; Investment Company. Purchaser is
purchasing the Equity Interests for investment for its own account and not with
a view to, or for sale in connection with, any distribution thereof. Purchaser
(either alone or together with its advisors) has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Shares and is capable of bearing
the economic risks of such investment. Purchaser acknowledges that the Equity
Interests have not been registered under the Securities Act, or any state
securities laws, and agrees that the Equity Interests may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with foreign securities laws, in each case, to the extent applicable.
Purchaser is not an investment company subject to registration and regulation
under the Investment Company Act.
Section 4.9     Inspection. Purchaser acknowledges and agrees that it (i) has
made its own inquiry and investigation into and, based thereon, has formed an
independent judgment concerning the Transferred Companies and the Business,
(ii) has been provided with adequate access to such information,

46

--------------------------------------------------------------------------------



documents and other materials relating to the Transferred Companies and the
Business as it has deemed necessary to enable it to form such independent
judgment, (iii) has had such time as it deems necessary and appropriate to fully
and completely review and analyze such information, documents and other
materials and (iv) has been provided an opportunity to ask questions to Seller
with respect to such information, documents and other materials and has received
answers to such questions that it considers satisfactory. Purchaser and its
Affiliates have made their investment decision with respect to the acquisition
of the Business and the Equity Interests without reliance upon, any information,
documents and other materials other than the representations and warranties
contained in this Agreement.
Section 4.10     Brokers and Finders. No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, Purchaser or its Affiliates in connection with this Agreement or the
transactions contemplated hereby.
ARTICLE V
COVENANTS


Section 5.1     Preservation of Business, Conduct of Business. From the Contract
Date through the Closing, except (a) as set forth in Section 5.1 of the Seller
Disclosure Letter, (b) as contemplated by this Agreement or in furtherance of
the transactions or other actions contemplated by this Agreement or the
Ancillary Agreements (including the separation of the Business from the business
of Seller and its Affiliates (other than the Transferred Companies)), (c) as
required by Applicable Law, (d) to the extent consented to by Purchaser in
writing, or (e) to the extent Purchaser fails to respond to a written request
for consent within fifteen (15) Business Days after receipt of such request, (x)
Seller shall cause each of the Transferred Companies and the Business to (i)
operate in the Ordinary Course of Business, (ii) use commercially reasonable
efforts to preserve intact the business of the Transferred Companies and the
relationship of the Business with its policyholders (it being understood that no
action by Seller or any of its respective Affiliates, as applicable, with
respect to matters specifically addressed by any provision of Subsections (a)
through (p) of this Section 5.1 shall be deemed to be a breach of the foregoing
unless such action would constitute a breach of such provision of this Section
5.1), (iii) use commercially reasonable efforts to retain the services of
officers and key employees, consultants, Producers and agents of the Business,
and (iv) use commercially reasonable efforts to keep their business and
properties

47

--------------------------------------------------------------------------------



substantially intact, and (y) Seller shall cause the Transferred Companies not
to do any of the following:
(a)    (i) split, combine or reclassify any of the outstanding capital stock of,
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of, the outstanding capital stock of any
Transferred Company, or (ii) purchase, redeem or otherwise acquire any shares of
outstanding capital stock of any Transferred Company, or any rights, warrants or
options to acquire any such shares;
(b)    declare or pay any dividends or distributions on or in respect of any of
the Equity Interests;
(c)    transfer, issue, sell, pledge, encumber or dispose of, or authorize the
transfer, issuance, sale, pledge, encumbrance or disposition of, any membership
interests of or shares of capital stock or other securities of any of the
Transferred Companies or grant options, warrants, calls or other rights to
purchase or otherwise acquire any membership interests of or shares of capital
stock or other securities of any of the Transferred Companies;
(d)    amend the Organizational Documents of any Transferred Company;
(e)    make any changes in the actuarial, underwriting, claims administration,
actuarial reserving or accounting methods, policies, practices or principles of
the Transferred Companies in effect on the date hereof (other than (x) any
change required by Applicable Law, GAAP or SAP, (y) in respect of underwriting
or claims administration, in the Ordinary Course of Business, or (z) the Prior
Year Reserve Release);
(f)    transfer, issue, sell, pledge, encumber or dispose of any assets of any
of the Transferred Companies, other than (i) in the Ordinary Course of Business,
including (A) treasury and cash management functions conducted in the Ordinary
Course of Business, (B) Ordinary Course of Business reinsurance arrangements, or
(C) dispositions of investments in a manner consistent with the respective
investment policies of each Transferred Company, or (ii) any sale, assignment,
transfer, lease, license or other disposition (including by way of reinsurance
outside the Ordinary Course of Business) of any material assets of any of the
Transferred Companies with a sale price that exceeds $25,000 individually or
$100,000 in the aggregate or (iii) Permitted Liens;

48

--------------------------------------------------------------------------------



(g)    incur any indebtedness for borrowed money, or otherwise become
responsible for any indebtedness of another Person;
(h)    acquire any corporation, partnership, joint venture, association or other
business organization or division thereof, or substantially all of the assets of
any of the foregoing;
(i)    enter into any settlement or release with respect to any Action or Order
(except for claims under policies or contracts of insurance or reinsurance in
the Ordinary Course of Business), unless such settlement or release (a)
contemplates only the payment of money without ongoing limits on the conduct or
operation of the Business, which payments of money shall not be in excess of
$25,000 individually or $100,000 in the aggregate, (b) provides for a complete
and unconditional release or dismissal with prejudice, and (c) does not include
a statement or admission of fault, culpability or failure to act by or on behalf
of the Transferred Company;
(j)    abandon, modify, waive or terminate any material Permit;
(k)    other than pursuant to its current terms, enter into, amend, terminate,
renew or extend any Material Contract, Contract with Key Non-Affiliated
Entities, Reinsurance Agreement or Lease, or enter into any contract that would
be a Material Contract, Reinsurance Agreement or Lease if in effect on the
Contract Date;
(l)    acquire any owned real property (other than real estate acquired or held
for investment purposes in the Ordinary Course of Business);
(m)    other than actions taken in Ordinary Course of Business with respect to
current or former employees of Seller and its Affiliates (including similarly
situated Business Employees), (x) amend any Company Benefit Plan in any material
respect in a manner affecting the Business Employees, (y) establish any new
arrangement that would (if it were in effect on the date hereof) constitute a
Company Benefit Plan that provides compensation or employee benefits to the
Business Employees, or (y) take any action to increase the rate of compensation
of the Business Employees;
(n)    other than (x) actions taken in Ordinary Course of Business with respect
to current or former employees of Seller and its Affiliates (including similarly
situated Business Employees), (y) as provided for in any written agreements or
Company Benefit Plans or (z) as required by Applicable Law, (i) other than
bonuses already earned and payable under plans existing on the

49

--------------------------------------------------------------------------------



Contract Date, grant any bonuses, whether monetary or otherwise, or increase in
any wages, salary, severance, pension or other compensation or benefits in
respect of the Business Employees, (ii) change the terms of employment for any
Business Employee or terminate the employment of any Business Employees, in each
case for which the aggregate costs and expenses of such action exceed $50,000,
or (iii) accelerate the vesting or payment of any compensation or benefit for
any Business Employee; provided, however, that nothing in this clause (n) is
intended to limit the payments of any amounts that would ordinarily be paid such
as payments from a long-term or short-term incentive program;
(o)    issue, sell or grant options, warrants or rights to purchase or subscribe
to, enter into any arrangement or contract with respect to the issuance or sale
of, or redeem or repurchase any Purchased Company Securities or make any changes
(by combination, reorganization or otherwise) in the capital structure of the
Purchased Company (other than pursuant to the terms of the awards under a
Company Benefit Plan); or
(p)    agree or commit to do any of the foregoing.
Section 5.2     Reserve Balances. During the period between the Balance Sheet
Date and the Closing Date, none of Seller, LMIC, LCS or the Transferred
Companies shall take, or cause to be taken, any actions to record any favorable
reserve development with respect to the reserves of the Transferred Insurance
Companies (other than (i) any change required by Applicable Law, GAAP or SAP,
(ii) Ordinary Course of Business reserve releases attributable to development of
the in-force business of the Transferred Insurance Companies and (iii) the Prior
Year Reserve Release) to the extent such actions would result in the difference
between the Held Reserve and the Indicated Reserve as of the Closing Date as
reflected in Section 5.2 of the Seller Disclosure Letter, as calculated by
Seller's actuary in the same manner and applying consistent methodologies, as
being less than the difference between the Held Reserve and the Indicated
Reserve as of the Balance Sheet Date less the amount of the Prior Year Reserve
Release.
Section 5.3     Access.
(a)    During the period between the Contract Date and the Closing Date,
Purchaser shall be entitled, through its employees and representatives and at
its own expense, to make such examination of all premises, properties, books,
records, contracts, and documents of or to extent principally pertaining to each
Transferred Company or the Business as Purchaser may reasonably request. In
addition, and subject to Section 5.4 of this Agreement, during the period
between

50

--------------------------------------------------------------------------------



the Contract Date and the Closing Date, (i) Purchaser shall be entitled through
its employees and representatives and, at its own expense, to access such books,
records, contracts and documents and make such examinations or interviews of
Business Employees as Purchaser may reasonably request and only to the extent
reasonably necessary to enable Purchaser to conduct business following Closing
or to enable Purchaser to prepare its purchase accounting related to the
transaction contemplated by this Agreement, and (ii) Seller shall permit all
relevant Business Employees, as reasonably determined by Seller, to assist
Purchaser with the preparation and delivery of appropriate presentations to
third parties, including third-party reinsurers, as reasonably necessary to
implement Purchaser’s reasonably designed reinsurance program, after giving
appropriate regard to matters of confidentiality in a form and substance
satisfactory to Seller. Any investigation, examination or interview by Purchaser
of employees of the Transferred Companies and its respective Affiliates or
access or assistance pursuant to any of the provisions of this Section 5.3 shall
be conducted or occur at reasonable times during normal business hours and upon
reasonable prior notice to Seller with a representative of Seller present;
provided, however, that such actions by Purchaser shall not unreasonably
interfere with the normal operation of the Business. Notwithstanding any other
provisions of this Section 5.3, Purchaser and Seller shall cooperate in
implementing the provisions of this Section 5.3 so as not to prevent or
interfere with Seller’s compliance with Section 5.1 hereof.
(b)    Following the Closing Date, Seller shall, and shall cause its Affiliates
to: (i) allow Purchaser, upon reasonable prior notice and during normal business
hours, through its employees and representatives, the right, at Purchaser’s
expense, to examine and make copies of any records retained by Seller in respect
of the Transferred Companies for any reasonable business purpose, including,
without limitation, the preparation or examination of Purchaser’s Tax Returns,
regulatory filings and financial statements, but only to the extent that such
records of Seller constitute Books and Records; (ii) allow Purchaser to
interview Seller’s or its applicable Affiliate’s employees for any reasonable
purpose relating to the Business, including, without limitation, the preparation
or examination of Tax Returns, regulatory and statutory filings and financial
statements and the conduct of any litigation relating to the Business or
otherwise, or the conduct of any regulatory, customer or other dispute
resolution process and (iii) maintain such records for Purchaser’s examination
and copying until at least the sixth anniversary of the Closing Date, after
which anniversary Seller may destroy such records in their discretion, provided
that Seller and its Affiliates shall have no obligation to maintain or retain
any books and records to the extent that electronic (to the extent that
Purchaser has or had unrestricted

51

--------------------------------------------------------------------------------



download capability to such electronic books and records) or paper copies or
originals of such books and records are delivered to Purchaser or any of its
Affiliates (including any of the Transferred Companies) at or prior to the
Closing. Access to such employees and records shall not unreasonably interfere
with the business operations of Seller or its respective Affiliates.
(c)    Following the Closing Date, Purchaser shall, and shall cause its
Affiliates to: (i) allow Seller, upon reasonable prior notice and during normal
business hours, through their respective employees and representatives, the
right to (A) examine and make copies, at Seller’s expense, of the books and
records of the Transferred Companies and (B) interview Purchaser’s and its
Affiliates’ employees, in the case of either clause (i)(A) or (i)(B), in
connection with the preparation or examination of Tax Returns, regulatory and
statutory filings and financial statements, review of the Closing Statement, the
conduct of any regulatory, customer or other dispute resolution process, to the
extent related to the period prior to Closing; and (ii) maintain such books and
records for Seller’s examination and copying. Purchaser shall maintain and make
available to Seller such books and records of the Transferred Companies for at
least six (6) years after the Closing Date. Access to such employees and books
and records shall not unreasonably interfere with the business operations of
Purchaser or its Affiliates.
(d)    Anything to the contrary in Section 5.3(a), (b) or (c) notwithstanding,
the party granting access may withhold any document (or portions thereof) or
information (i) that is subject to the terms of a non-disclosure agreement with
a third party, (ii) that constitutes privileged attorney-client communications
or attorney work product and the transfer of which, or the provision of access
to which, as reasonably determined by such party’s counsel, constitutes a waiver
of any such privilege or (iii) if the provision of access to such document (or
portion thereof) or information, as determined by such party’s counsel, would
reasonably be expected to conflict with Applicable Laws. Notwithstanding the
foregoing, the party granting access shall provide Books and Records related to
pending claims, compliance and regulatory matters, reinsurance and any other
matter that is the subject of a pending matter, settlement or Order.
Section 5.4     Confidentiality.
(a)    Without limiting any of the terms thereof, from the Contract Date until
the Closing Date, the terms of the Confidentiality Agreement shall govern
Purchaser’s and its agents’ and representatives’ obligations with respect to all
confidential information with respect to the Business, the Seller, the
Transferred

52

--------------------------------------------------------------------------------



Companies and their respective Affiliates and other related Persons, which has
been provided or made available to them at any time, including during the period
between the Contract Date and the Closing Date; and the terms of the
Confidentiality Agreement are incorporated herein by reference. The
Confidentiality Agreement shall continue in full force and effect until the
Closing, at which time it shall automatically terminate.
(b)    From and after the Closing: (i) Seller shall, and shall cause its
respective Affiliates and representatives to, maintain in confidence any
written, oral or other information to the extent relating to the Business
obtained by virtue of Seller’ ownership of the Business prior to the Closing;
and (ii) Purchaser shall, and shall cause its Affiliates and representatives to,
maintain in confidence any written, oral or other information of or relating to
Seller or its respective Affiliates (other than information to the extent
relating to the Business) obtained by virtue of its ownership of the Business
from and after the Closing, except, in each case, to the extent that the
applicable party is required to disclose such information by judicial or
administrative process or pursuant to Applicable Law or such information can be
shown to have been in the public domain through no fault of the applicable
party. Notwithstanding the foregoing, after the Closing, Purchaser shall, and
shall cause its Affiliates and representatives to, use commercially reasonable
efforts to promptly (and in any event within six (6) months after the Closing)
remove, erase, delete or otherwise destroy all information of or relating to
Seller or its respective Affiliates (other than to the extent relating to the
Business) (whether in print, electronic or other forms) in the possession of any
Business Employee.
Section 5.5     Consents and Reasonable Efforts.
(a)    Subject to the terms and conditions of this Agreement, each of Purchaser
and Seller agrees to use its reasonable best efforts (i) to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective, as soon as practicable and not
more than 120 days after the Contract Date, the transactions contemplated by
this Agreement and the Ancillary Agreements and (ii) to (A) lift or rescind any
injunction or restraining order or other order adversely affecting the ability
of the parties to consummate the transactions contemplated hereby and (B) defend
any litigation or other proceeding seeking to enjoin, prevent or delay the
consummation of the transactions contemplated hereby or seeking damages related
thereto.
(b)    Subject to the terms and conditions of this Agreement, each of Purchaser
and Seller shall, and shall cause their respective Affiliates to, use their

53

--------------------------------------------------------------------------------



reasonable best efforts (i) to take, or cause to be taken, all actions
necessary, proper or advisable to comply promptly with all requirements with
respect to the transactions contemplated by this Agreement and the Ancillary
Agreements and, subject to the conditions set forth in Article VII and Article
VIII, to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements and (ii) to obtain (and to cooperate with the other party
to obtain) any consent, authorization, order or approval of, or any exemption
by, any Governmental Authority and any other third party which is required to be
obtained by Purchaser, Seller or any of their respective Affiliates in
connection with the transactions contemplated by this Agreement, it being
understood and agreed that, subject to Section 5.13, “reasonable best efforts”
shall, with respect to the Purchaser, be deemed to include complying with any
requirements of Applicable Law or of any Governmental Authority that may arise
or be imposed in connection with the approval of the transactions contemplated
hereby, provided that neither Seller, Purchaser nor any Affiliate shall be
required to comply with any extraordinary requirements of a Governmental
Authority that would materially and adversely interfere with the operations of
the Business, taken as a whole.
(c)    Without limiting the generality of the other provisions of this Section
5.5, Purchaser will promptly file appropriate “Form A’s” with the applicable
Governmental Authorities set forth in Section 3.7 of the Seller Disclosure
Letter within twenty (20) Business Days from the Contract Date, and Purchaser
and Seller and their respective applicable Affiliates will promptly (but in any
event within twenty (20) Business Days from the Contract Date) file all
documentary materials required with respect to other filings, notices, consents
or approvals with or of any Governmental Authority in connection with the
transactions contemplated by this Agreement and promptly file any additional
information requested by any Governmental Authority as soon as practicable after
receipt of a request therefor. Purchaser agrees promptly to provide, or cause to
be provided, all information and documents that may be requested by any
Governmental Authority relating to Purchaser or its Affiliates or its or their
structure, businesses, operations, assets, liabilities or financial condition or
any of its or their directors, officers, partners, members, or shareholders.
(d)    To the extent necessary to ensure consistent reporting, the parties agree
that they will consult with each other with respect to the obtaining of all
consents or approvals of Governmental Authorities necessary or advisable to
consummate the transactions contemplated by this Agreement and each party will
keep the other apprised of the status of matters relating to such consents or
approvals. Purchaser and Seller shall have the right to review in advance, and
to

54

--------------------------------------------------------------------------------



the extent practicable, and subject to any restrictions under Applicable Law,
each will consult the other on, any material filing made with, or written
materials submitted to, any third party or any Governmental Authority in
connection with the transactions contemplated by this Agreement. Purchaser and
Seller shall promptly furnish to each other copies of all such filings and
written materials after their filing or submission, in each case subject to
Applicable Laws.
(e)    Purchaser and Seller shall, upon request, furnish each other with all
information concerning themselves, their respective Affiliates, directors,
officers and shareholders and such other matters as may be reasonably necessary
or advisable in connection with the preparation of any statement, filing, notice
or application made by or on their behalf to any Governmental Authority in
connection with the transactions contemplated by this Agreement.
(f)    Purchaser and Seller shall promptly advise each other upon receiving any
communication from any Governmental Authority whose consent or approval is
required for consummation of the transactions contemplated by this Agreement,
including promptly furnishing each other copies of any written or electronic
communications, and shall promptly advise each other when any such communication
causes such party to believe that there is a reasonable likelihood that any such
consent or approval will not be obtained or that the receipt of any such
approval will be materially delayed or conditioned.
(g)    None of Purchaser, on the one hand, or Seller or any Transferred Company,
on the other hand, shall permit any of their officers or any other
representatives or agents to participate in any live or telephonic meeting with
any Governmental Authority in respect of any filings, investigation or other
inquiry (other than routine, ministerial matters) relating to the transactions
contemplated by this Agreement unless it consults with the other in advance and,
to the extent permitted by Applicable Law and by such Governmental Authority,
gives the other the opportunity to attend and participate in such meeting.
Section 5.6     Third-Party Consents.
(a)    Seller and Purchaser shall, and shall cause their respective Affiliates
to, cooperate and use commercially reasonable efforts to obtain, as promptly as
possible but in no event later than the Closing, the consents, approvals and
agreements of, or to give and make all notices and filings with the Persons
listed in Section 5.6 of the Seller Disclosure Letter (the “Third-Party
Approvals”); provided, in each case, that Seller and Purchaser shall bear
equally the cost of obtaining any Third-Party Approval pursuant to this Section
5.6 up to $250,000, and Purchaser shall bear all such costs in excess of such
amount. In

55

--------------------------------------------------------------------------------



furtherance of the foregoing, Purchaser agrees to provide such assurances as to
financial capability, resources and creditworthiness as may be reasonably
requested by any Person whose consent, approval or agreement is sought
hereunder. Notwithstanding the foregoing, the failure to obtain any Third-Party
Approval shall not (x) constitute a failure to satisfy any condition set forth
in Article VII or Article VIII or (y) otherwise relieve any Person from its
obligation to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements.
(b)    In the event and to the extent that Seller and Purchaser are unable to
obtain any Third-Party Approval prior to the Closing, (i) Seller shall, for a
period of up to twelve (12) months following the Closing, use commercially
reasonable efforts in cooperation with Purchaser and its Affiliates (including
the Transferred Companies) to provide or cause to be provided to Purchaser the
benefits of any agreement for which Third-Party Approval has not been obtained
(an “Unassigned Agreement”). If and when any Third-Party Approval shall be
obtained, Seller shall promptly assign all of its rights and obligations under
the Unassigned Agreement for which Third Party Approval has been obtained to
Purchaser without the payment of further consideration and Purchaser shall,
without the payment of any further consideration therefor, assume such rights
and obligations and Seller shall be relieved of any and all obligation or
liability hereunder and thereunder. Notwithstanding the foregoing, to the extent
that Seller and Purchaser are unable to obtain any Third-Party Approval with
respect to an agreement prior to the Closing, the parties hereto agree that from
and after the Closing, Purchaser and the Transferred Companies shall not have
any rights, or be entitled to any benefits, under such agreement until such time
as such Third-Party Approval is obtained.
Section 5.7     Intercompany Balances; Certain Agreements.
(a)    Seller shall, and shall cause its Affiliates to, take such actions and
make such payments as may be necessary (including executing one or more releases
in form and substance reasonably satisfactory to Purchaser) so that, immediately
prior to the Closing, the Transferred Companies, on the one hand, and Seller and
its Affiliates (other than the Transferred Companies), on the other hand, shall
settle, discharge, offset, pay, repay in full, terminate or extinguish all
Intercompany Obligations, regardless of their maturity, for the amount due,
including any accrued and unpaid interest to but excluding the date of payment,
fees and other amounts due or outstanding thereunder; provided, however, that if
each such item is not paid in full in cash, the method of discharge must be
reasonably satisfactory to Purchaser.

56

--------------------------------------------------------------------------------



(b)    On or prior to the Closing Date, Seller shall, and shall cause its
Affiliates to, take such actions as may be necessary (including executing one or
more instruments evidencing such termination and one or more releases, in each
case, in form and substance reasonably satisfactory to Purchaser) to terminate
and release the Transferred Companies from any and all liabilities and
obligations arising in connection with all Intercompany Agreements
Section 5.8     Further Actions; Further Assurances.
(a)    Each of the parties hereto shall execute such documents and other papers
and perform such further acts as may be reasonably required to carry out the
provisions hereof and the transactions contemplated hereby. Without limiting the
covenants set forth in Section 5.5, each such party shall, at or prior to the
Closing Date, use its reasonable best efforts to fulfill or obtain the
fulfillment of the conditions precedent to the consummation of the transactions
contemplated hereby, including the execution and delivery of any documents,
certificates, instruments or other papers that are reasonably required for the
consummation of the transactions contemplated hereby.
(b)    On and after the Closing Date, Seller and Purchaser shall, and shall
cause their respective Affiliates to, take all reasonable actions and execute
any additional documents, instruments or conveyances of any kind which may be
reasonably necessary to carry out any of the provisions hereof, so as to put
Purchaser and its Affiliates in full possession and operating control of the
Business and to effect fully the separation of the Business from the Seller.
Section 5.9     Expenses. Except as otherwise specifically provided in this
Agreement or the Ancillary Agreements, the parties to this Agreement shall bear
their respective expenses incurred in connection with the preparation, execution
and performance of this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby, including all fees and expenses of
agents, representatives, counsel, investment bankers, actuaries and accountants.
Section 5.10     Employee Matters.
(a)    Other than as set forth in Section 5.10(b), not less than twenty one (21)
days prior to the expected Closing Date, Purchaser, or the appropriate Affiliate
of the Purchaser, on behalf of the Transferred Companies, shall make offers of
employment to eligible Business Employees, to be effective as of the Closing.
Each such offer by Purchaser, or the appropriate Affiliate of the Purchaser, to
a Business Employee shall provide the following terms and

57

--------------------------------------------------------------------------------



conditions: (1) that such offer shall be effective as of the Closing; (2) that
the initial work location immediately after the Closing shall be the same as
immediately prior to the Closing and the initial job duties of the Business
Employee immediately after the Closing shall be substantially similar as
immediately prior to the Closing; (3) that the Business Employee’s total annual
cash compensation shall in the aggregate be substantially comparable to
pre-Closing levels; (4) that the Business Employee shall be immediately eligible
to participate in the fringe and employee benefit plans, programs and policies
as Purchaser and its Affiliates provides to an eligible employee pursuant to the
terms of such plan, program or policy; and (5) that such offer shall be deemed
accepted unless affirmatively rejected by the Business Employee (each Business
Employee who accepts or is deemed to have accepted such offer of employment
(including pursuant to Section 5.10(b)), a “Transferred Employee”). Each such
offer shall be subject to the screening procedures of Purchaser set forth in
Section 5.10 of the Purchaser Disclosure Letter (for the avoidance of doubt,
references in this Agreement to an “eligible” Business Employee means a Business
Employee, subject to such screening procedures). Seller shall provide Purchaser
with an updated list of the information described in Section 3.15(a) as
reasonably requested by Purchaser in writing to enable Purchaser to make the
offers of employment described in this Section 5.10(a). Notwithstanding the
foregoing, an updated Section 3.15(a) of the Seller Disclosure Letter shall be
provided to Purchaser no later than three (3) Business Days after the Contract
Date and shall include the names of all Business Employees.
(b)    Notwithstanding Section 5.10(a), Purchaser may, but shall not be
obligated to, make an offer of employment to any Business Employee who is on
short- or long-term disability, leave under the Family and Medical Leave Act or
other leave approved (other than vacation) by the Transferred Companies as of
immediately prior to the Closing (each, a “Retained Employee”). Each Retained
Employee shall remain an employee of Seller and its Affiliates (other than the
Transferred Companies), and neither Purchaser nor the Transferred Companies
shall have or retain any liability or obligation in respect of the Retained
Employee; provided, that if a Retained Employee is cleared for return to work to
perform all essential job functions on or before the six (6) month anniversary
of the Closing Date, Purchaser shall cause an offer of employment substantially
consistent with the requirements of Section 5.10(a) to be made to such
individual (if necessary, with reasonable accommodation). Any Retained Employee
that accepts such an offer of employment shall be a Transferred Employee for
purposes of this Agreement from and after his or her commencement of employment
with Purchaser, the Transferred Companies or any of their Affiliates.

58

--------------------------------------------------------------------------------



(c)    For all purposes under the employee benefit plans, programs and
arrangements established or maintained by Purchaser, the Transferred Companies
and their respective Affiliates in which Business Employees may be eligible to
participate after the Closing, (the “New Benefit Plans”), each Transferred
Employee shall be credited with the same amount of service as was credited with
the Transferred Companies and their Affiliates as of the Closing under similar
or comparable Company Benefit Plans (only for purposes of eligibility to
participate and vesting, but not for benefit accrual); provided, that such
crediting shall not operate to duplicate any benefit or the funding of any
benefit. In addition, and without limiting the generality of the foregoing, (i)
with respect to any New Benefit Plans in which the Transferred Employees may be
eligible to participate following the Closing, each Transferred Employee will be
eligible to participate in such New Benefit Plans, based on the service credited
pursuant to the first sentence of this Section 5.10(c), to the extent coverage
under such New Benefit Plans replaces coverage under a similar or comparable
Company Benefit Plan in which such Transferred Employee was eligible to
participate immediately before such commencement of participation (such plans,
collectively, the “Old Benefit Plans”) and (ii) for purposes of each New Benefit
Plan providing medical, dental, pharmaceutical, vision and/or life benefits to
any Transferred Employee, Purchaser and the Transferred Companies shall cause
all pre-existing condition exclusions and actively-at-work requirements of such
New Benefit Plan to be waived for such Transferred Employee and his or her
covered dependents, to the extent any such exclusions or requirements were
waived or were inapplicable under any similar or comparable Company Benefit
Plan; provided, to the extent dental, vision or life benefits are fully insured,
only to the extent approved by the insurance carrier; provided further, that
Purchaser shall use commercially reasonable efforts to obtain such consent. For
each Business Employee enrolled in a New Benefit Plan providing medical
coverage, Purchaser and the Transferred Companies shall cause any eligible
expenses incurred by such Transferred Employee and his or her covered dependents
during the portion of the plan year of the Old Benefit Plan ending on the date
such Transferred Employee’s participation in the corresponding New Benefit Plan
begins to be taken into account for purposes of satisfying all deductible, and
maximum out-of-pocket requirements applicable to such Transferred Employee and
his or her covered dependents for the applicable plan year as if such amounts
had been paid in accordance with such New Benefit Plan to the extent
administratively practicable as determined in good faith by the Purchaser. For
purposes of paid time off, each Transferred Employee will be provided payment by
the Seller for the value of all accrued time through the Closing Date and, after
the Closing Date, Transferred Employees will be provided with paid-time off
pursuant to the terms of the Purchaser’s program; provided, however, that (x)
the

59

--------------------------------------------------------------------------------



Transferred Employees will receive credit for all service with the Transferred
Companies prior to and following the Closing Date and (y) in the event that a
Transferred Employee received approval from Seller and its Affiliates of a
vacation in the Ordinary Course of Business prior to the Closing Date, Purchaser
shall, unless conflicting business demands require otherwise, advance the
Transferred Employee the same number of paid vacation days so as to permit the
Transferred Employee to take such vacation on a paid basis up to a maximum of
five (5) days of paid vacation. For purposes of Transferred Employees who
participate in the Seller’s Savings Plan, the Purchaser shall cause the
Purchaser’s 401(k) plan to accept an elective direct rollover of the Transferred
Employees’ accounts under the Seller’s Savings Plan which includes participant
loans.
(d)    Subject to any required enrollment and payment requirements, following
the Closing Date Seller shall continue to honor eligibility for Company Benefit
Plans providing post-retirement medical, dental and life insurance plans for all
Transferred Employees who were eligible to retire from Seller and its Affiliates
and receive the same as of the Closing. For purposes of determining the timing
of commencement of the required enrollment procedures for such post-retirement
benefits (but, for avoidance of doubt, not eligibility requirements), the date
as of which the eligible Transferred Employee terminates service with Purchaser,
the Transferred Companies and their Affiliates following the Closing Date shall
be treated as the date as of which the Transferred Employee retired from service
with Seller and its Affiliates; provided, however, that the Transferred Employee
shall have notified Seller of the Transferred Employee’s termination of
employment with Purchaser, the Transferred Companies and their affiliates within
30 days of such termination of employment. Purchaser will not assume any
liability associated with any of the Company Benefit Plans maintained by the
Seller providing such benefits.
(e)    With respect to any Transferred Employee whose employment is terminated
by Purchaser, the Transferred Companies or any of their Affiliates (other than
for cause) during the twelve-month period commencing immediately following the
Closing Date, Purchaser shall provide, or shall cause its Affiliates to provide,
severance benefits to such Transferred Employee, which shall be determined and
payable in accordance with either (i) the severance benefit plan or arrangement
maintained by Seller or any of its Affiliates for the benefit of such
Transferred Employee immediately prior to the Closing Date or (ii) the severance
benefit plan maintained for similarly situated employees of Purchaser and its
Affiliates at the time of such Transferred Employee’s termination of employment,
whichever is more favorable to the Transferred Employee, in each

60

--------------------------------------------------------------------------------



case taking into account all service with Seller, Purchaser and their respective
Affiliates in determining the amount of severance benefits payable.
(f)    No later than the later of the Closing Date and March 15, 2014, Seller
shall cause eligible Business Employees to be paid amounts under Seller’s and
its Affiliates’ annual bonus plans or other incentive plans, in each case with
respect to performance periods completed prior to the date of payment, that are
due or become due as a result of the transaction.
(g)    Purchaser or its Affiliates shall grant and pay to Transferred Employees
awards under an annual bonus plan maintained by Purchaser or its Affiliates
subject to the achievement of performance goals and criteria determined by
Purchaser (“Purchaser Awards”); provided that the performance period applicable
to the Purchaser Awards shall begin as of January 1, 2014. The amount accrued by
Seller from January 1, 2014 through and including the Closing Date in respect of
the awards that Seller or its Affiliates’ would have granted in the Ordinary
Course of Business for the 2014 performance year under Seller’s and its
Affiliates’ annual bonus plans for the performance period beginning in 2014
(collectively the “Seller Awards”) shall be reflected in the calculation of GAAP
Tangible Equity. The accrual will be based on the Seller Awards’ target values,
and will only be accrued to the extent Seller or its Affiliates have not made
payment to the Transferred Employee in respect of the Seller Awards. No later
than 5 Business Days prior to the Closing Date, Seller shall deliver to
Purchaser a schedule detailing the names of the Transferred Employees who would
have received Seller Awards, the amounts of such Seller Awards and the amounts
accrued pursuant to this Section 5.10(g).
(h)    On or as soon as reasonably practicable following the Closing Date,
Purchaser or its Affiliates shall provide a compensatory arrangement to each
Transferred Employee who forfeits one or more long-term incentive awards as a
result of, or in connection with, the transactions contemplated by this
Agreement, which compensatory arrangement shall provide an incentive opportunity
for each such Transferred Employee to earn the value lost by the Transferred
Employee in respect of such forfeited long-term incentive awards. An amount
equal to $262,500 (which represents 50% of the amount of the forfeited long-term
incentive awards) shall be reflected in the calculation of GAAP Tangible Equity.
No later than 5 Business Days prior to the Closing Date, Seller shall deliver to
Purchaser a schedule detailing the names of the Transferred Employees who will
forfeit long-term incentive awards as a result of, or in connection with, the
transactions contemplated by this Agreement, and the amounts of such awards that
are so forfeited.

61

--------------------------------------------------------------------------------



(i)    Purchaser and Seller agree to the matters set forth on Section 5.10(i) of
the Seller Disclosure Letter. For the avoidance of doubt, any amounts payable by
Purchaser as set forth on Section 5.10(i) of the Seller Disclosure Letter shall
be excluded from the calculation of GAAP Tangible Equity.
(j)    Purchaser and its Affiliates shall not at any time prior to 90 days after
the Closing Date effectuate a “plant closing” or a “mass layoff” as such terms
are defined in the Worker Adjustment and Retraining Notification Act of 1988
(“WARN”) or effectuate any similar triggering under any other applicable Law,
affecting in whole or in part any site of employment, facility, operating unit
directly related to the Business or Transferred Employee. Purchaser agrees to
provide any required notice under WARN and any other Applicable Law and to
otherwise comply with any such statute with respect to any “plant closing” or
“mass layoff” (as defined in WARN) or any similar triggering event under any
other Applicable Law occurring on or after the Closing or arising as a result of
the transactions contemplated hereby
(k)    The terms of this Section 5.10 shall not confer any rights or remedies
upon any Transferred Employee or any Governmental Authority or any other Person
other than the parties hereto. Nothing contained in this agreement shall
constitute or be deemed to be an amendment to any Company Benefit Plan or any
other compensation or benefit plan, program or arrangement. Nothing herein
expressed or implied shall confer upon any Transferred Employee any rights or
remedies, including without limitation, any right to employment or continued
employment for any specified period of any nature or kind whatsoever.
(l)    On or prior to the Closing Date, Seller shall pay in full all accrued and
unpaid obligations to Transferred Employees for vacation, sick leave, and paid
time off.
Section 5.11     Notice of Developments. From the date hereof until the Closing,
Seller shall notify Purchaser in writing of: (i) any circumstance, event or
action the existence, occurrence or taking of which that, to the Knowledge of
Seller, has had, or would reasonably be expected to have, a Business Material
Adverse Effect, (ii) any written notice or other communication from any Person
alleging that the consent of such Person is required by this Agreement, (iii)
any material communication from any Insurance Regulator with respect to the
Transferred Companies or the Business; (iv) the resignation, or receipt of any
written notice relating to the resignation, of any of the individuals set forth
in Section 5.11 of the Seller Disclosure Letter; and (v) any material Action
commenced or, to the Knowledge of Seller, threatened in writing against, the

62

--------------------------------------------------------------------------------



Transferred Companies or the Business before any Governmental Authority or
arbitrator, and Purchaser shall notify Seller in writing of any circumstance,
event or action the existence, occurrence or taking of which that, to the
Knowledge of Seller, has had, or would reasonably be expected to have, a
Business Material Adverse Effect.
Section 5.12     Exclusivity. Seller will not (and Seller will cause each of
LMIC, LCS and each Transferred Company not to) (i) solicit, initiate, or
encourage the submission of any proposal or offer from any Person (other than
Purchaser and its Affiliates) relating to the acquisition of all or any portion
of the Business, including any capital stock or other voting securities, or any
substantial portion of the assets, of any Transferred Company (whether
structured as a merger, consolidation, share exchange, reinsurance transaction
or otherwise) (an “Acquisition Proposal”) or (ii) participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any Acquisition Proposal. In the event that Seller or any
of their Affiliates (including the Transferred Companies) receive an Acquisition
Proposal, Seller shall promptly, but in no event later than forty-eight hours
thereafter, notify Purchaser in writing of such proposal and provide a copy
thereof (if in written or electronic form) or, if in oral form, a summary of the
terms and conditions thereof.
Section 5.13     HSR. Seller and Purchaser shall, as promptly as practicable,
but in no event later than twenty (20) calendar days following the execution and
delivery of this Agreement, submit all filings required by the HSR Act (the “HSR
Filing”) and any other applicable Competition Law, as appropriate, and
thereafter provide any supplemental information requested in connection
therewith. Any such notification and report form and supplemental information
will be in substantial compliance with the requirements of the HSR Act or other
applicable Competition Law. Seller and Purchaser shall furnish to the other such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act or other applicable Competition Law. Seller and the Purchaser
shall request early termination of the applicable waiting period under the HSR
Act and any other applicable Competition Law. Seller and Purchaser shall each
promptly inform the other party of any material communication received by such
party from any Governmental Authority in respect of the HSR Filing or any
Competition Law. Each of Seller and Purchaser shall (a) use its respective
commercially reasonable efforts to comply as expeditiously as possible with all
requests of any Governmental Authority for

63

--------------------------------------------------------------------------------



additional information and documents, including information or documents
requested under the HSR Act or other applicable Competition Law; (b) not (i)
extend any waiting period under the HSR Act or any applicable Competition Law or
(ii) enter into any agreement with any Governmental Authority not to consummate
the transactions contemplated by this Agreement, except, in each case, with the
prior consent of the Purchaser and Seller. Notwithstanding any of the foregoing,
nothing in this Section 5.13 shall require, or be construed to require,
Purchaser or any of its Affiliates to agree to (A) sell, hold, divest,
discontinue or limit, before or after the Closing Date, any material assets,
businesses or interests of any Purchaser, Seller, LMIC, LCS, any Transferred
Company or any of their respective Affiliates; (B) any conditions relating to,
or changes or restrictions in, the operations of any such assets, businesses or
interests which, in either case, could reasonably be expected to materially and
adversely impact the economic or business benefits to any Purchaser of the
transactions contemplated by this Agreement; or (C) any material modification or
waiver of the terms and conditions of this Agreement.
Section 5.14     Non-Solicitation. For a period of eighteen (18) months
following the Closing Date Seller shall not, and shall cause its Affiliates not
to, directly or indirectly or through any other Person, (a) solicit for
employment or hire any Person who is at the time of solicitation, or within the
three (3) month period prior thereto has been, employed by the Transferred
Companies or otherwise employed on behalf of the Business, or (b) solicit for
employment or hire any Person who is at the time of such solicitation, or within
the three (3) month period prior thereto has been, employed by any of the Key
Non-Affiliated Entities. For a period of two (2) years following the Closing
Date, Seller shall not, and shall cause its Affiliates not to, directly or
indirectly through any other Person, (x) solicit any of the Key Non-Affiliated
Entities for the purpose of diverting the soliciting agent services work
performed pursuant to the Contracts with Key Non-Affiliated Entities, or (y)
make use of any Books and Records or undertake any directed effort to
intentionally solicit any policyholder or Producer of the Business to transfer
their policy from a Transferred Company to an Affiliate of Seller, subject to
Applicable Laws. This prohibition on Seller’s ability to solicit in-force
business from a Transferred Company specifically restricts advertisements,
offers, commission programs, discounts, communications and promotions which are
targeted to the Transferred Companies’ policyholders or their Producers.
Nevertheless, nothing in this Section shall prohibit Seller from accepting
business from any Producer where the business is proposed to Seller or its
affiliates at the Producer’s independent initiation. Nothing in this Section
5.14 shall restrict the solicitation or hiring of any person (i) by means of a
general solicitation or advertisement

64

--------------------------------------------------------------------------------



that is not intentionally targeted at employees of the Transferred Companies or
Persons otherwise employed on behalf of the Business, provided that, and solely
for the purpose of this subsection (i), Seller may not hire any of the
individuals set forth in Section 5.14 of the Seller Disclosure Letter even if
they respond to such solicitation or advertisement, or (ii) whose employment has
been terminated by Purchaser, the Transferred Companies or their Affiliates.
Section 5.15     Removal of “Liberty Mutual” Identifiers.
(a)    Subject to the terms and conditions of the Transitional Trademark License
Agreement, as soon as reasonably practicable after the Closing Date, but in no
event later than fifteen (15) days after the Closing Date, Purchaser shall cause
the Transferred Companies to cease using the Liberty Mutual Names and Marks as
an identifier in the conduct of the Business as conducted by Purchaser; provided
that in the event Purchaser or any Transferred Company is required to obtain the
approval of any Governmental Authority set forth in Section 5.15 of the
Purchaser Disclosure Letter prior to taking the actions contemplated in this
Section 5.15, Purchaser and/or such Transferred Companies shall make all
necessary filings within five (5) days of the Closing Date and use their
reasonable best efforts to seek all such approvals as promptly as practicable
after the Closing Date. Purchaser shall take all actions contemplated in this
Section 5.15 as soon as reasonably practicable after obtaining the approvals
referred to in this Section 5.15, but in no event later than five (5) Business
Days after the date such approvals are received.
(b)    Notwithstanding any other provisions in this Section 5.15, commencing as
soon as reasonably practicable following the Contract Date, Purchaser and Seller
shall cooperate and use commercially reasonable efforts to take all steps
necessary to implement at the earliest practicable date the actions contemplated
in Section 5.15(a).
Section 5.16     Ancillary Agreements. During the period prior to the Closing
Date, the parties shall negotiate the services to be provided pursuant to the
Transition Services Agreement, the Transitional Trademark License Agreement, and
any other Ancillary Agreement, in good faith.
Section 5.17     Insurance Policies. From and after the Closing Date, the
Transferred Companies and their assets will cease to be insured by any insurance
policies or any self-insured programs of Seller or Seller’s Affiliates. With
respect to events or circumstances relating to the Business that occurred or
existed prior to the Closing Date and that are covered by third party insurance
policies of Seller or its Affiliates, Purchaser may request Seller or its
Affiliates

65

--------------------------------------------------------------------------------



to make claims under such policies and to remit to Purchaser any recoveries in
respect of such claims, provided that Purchaser agrees to reimburse Seller or
its Affiliates for either any retentions or deductibles or any retroactive or
prospective premium adjustments associated with such coverage.
Section 5.18     Information Technologies. As soon as practicable following the
Closing Date, Seller shall, and shall cause its Affiliates to, transfer to
Purchaser all servers, laptops, data storage devices, UPS and mobile devices
used exclusively by the Transferred Companies prior to the Contract Date, except
for any such equipment located in Seller’s Kansas City Data Center, provided
that Purchaser shall, and shall cause the Transferred Companies to, promptly
remove all software and data, including but not limited to, all information and
images, relating to Seller and its Affiliates (other than the Transferred
Companies) prior to the termination of the Transition Services Agreement by
re-imaging all such devices with a Purchaser image. Purchaser hereby agrees to
indemnify, defend and hold Seller and its Affiliates harmless from and against
any Losses arising out of any third-Person claim as a result of or in connection
with the failure of any Transferred Company to promptly remove all such
aforementioned software and data from such servers, laptops and mobile devices
by re-imaging prior to the termination of the Transition Services Agreement.


Section 5.19     Reinsurance. Prior to the Closing Date, Seller shall cause one
of its Affiliates (other than a Transferred Insurance Company) to enter into a
workers’ compensation excess of loss reinsurance agreement with the Transferred
Insurance Companies, the terms and conditions of which shall be substantially
similar to the terms and conditions of the workers’ compensation excess of loss
reinsurance agreement entered into between Peerless Insurance Company and the
Transferred Insurance Companies on January 1, 2009 and January 1, 2010, except
with respect to reinsurance premiums.


ARTICLE VI
TAX MATTERS


Section 6.1     Seller’s Responsibility for Taxes. From and after the Closing,
Seller shall bear and pay, reimburse, indemnify and hold harmless Purchaser from
and against any and all (a) Consolidated Income Tax Liabilities and (b) Taxes
attributable to any Pre-Closing Tax Period imposed on any Transferred Company or
for which any Transferred Company may be liable as

66

--------------------------------------------------------------------------------



transferee, successor, by contract or otherwise, in each case, other than (i)
Taxes imposed as a result of any transaction that occurs on the Closing Date
after effective time of the Closing, (ii) Taxes arising as a result of
Purchaser’s making or causing to be made, without the prior written consent of
Seller, any election under Section 338 of the Code (or any similar provision of
state, local or foreign law) in respect of any Transferred Company and (iii)
Taxes that are reflected in the Closing Statement. With respect to any Straddle
Period, any liability for Taxes shall be apportioned between the Pre-Closing
Period and the remaining portion of such Straddle Period (i) in the case of real
and personal property Taxes on a per diem basis and (ii) in the case of all
other Taxes, on the basis of a closing of the books as of the end of the
effective time of the Closing, provided that exemptions, allowances or
deductions that are calculated on an annual basis (including, but not limited
to, depreciation and amortization deductions) shall be allocated between the
Pre-Closing Tax Period and the remaining portion of such Straddle Period in
proportion to the number of days in each such portion.
Section 6.2     Purchaser’s Responsibility for Taxes. Purchaser shall bear and
pay, reimburse, indemnify and hold harmless Seller and its Affiliates from and
against all liabilities for Taxes relating to any Transferred Company, excluding
Taxes for which Seller is responsible under Section 6.1.
Section 6.3     Refunds; Post-Closing Date Losses. Purchaser and Seller shall
each be entitled to receive and retain any refund or other reimbursement in
respect of Taxes for which such party is responsible under Section 6.1, Section
6.2 or Section 6.7, as the case may be, and Purchaser and Seller, as the case
may be, shall promptly (a) notify the other party of the receipt by them or any
of their Affiliates of any refund or other reimbursement to which the other
party is entitled hereunder and (b) pay over such refund or other reimbursement
(net of any reasonable costs attributable to the receipt of such refund or other
reimbursement) to the other party. Neither Purchaser nor any Transferred Company
shall, to the extent permitted by applicable Tax law, carryback to a Pre-Closing
Tax Period any item of loss, deduction or credit or any net operating loss, net
capital loss or other tax credit or benefit that is attributable to, arises from
or relates to any Post-Closing Tax Period.
Section 6.4     Tax Returns.
(a)    Seller shall be responsible for preparing all Tax Returns of the
Transferred Companies for all tax periods ending on or prior to the Closing
Date; provided, however, if any such Tax Return described in this Section 6.4(a)
relates to a Tax for which Purchaser is responsible under Section 6.2, not later
than (i) thirty (30) days prior to the due date for filing such Tax Return by

67

--------------------------------------------------------------------------------



Seller, Seller shall provide Purchaser with a copy of such Tax Return for
Purchaser’s approval in the case of an Income Tax Return, and (ii) twenty (20)
days prior to the due date for filing such Tax Return in the case of all other
Tax Returns required to be filed by Seller. Seller shall prepare all Tax Returns
pursuant to this Section 6.4(a) in a manner consistent with past practices
unless otherwise required by law. Tax Returns (including amended Tax Returns)
for the Transferred Companies for the tax period ending on the Closing Date
shall be prepared in all material respects in a manner consistent with the
current and deferred tax calculations that support the Closing Statement.
(b)    Purchaser shall be responsible for preparing and filing all other Tax
Returns relating to the business or assets of the Transferred Companies;
provided, however, that in the case of any such Tax Return with respect to a
Pre-Closing Tax Period or a Straddle Period, not later than (i) thirty (30) days
prior to the due date for filing such Tax Return by Purchaser, Purchaser shall
provide Seller with a copy of relevant portions of the draft of such Tax Return
for Seller’s approval in the case of an Income Tax Return, and (ii) twenty (20)
days prior to the due date for filing such Tax Return in the case of all other
Tax Returns required to be filed by Purchaser.
(c)    Without the prior written consent of Seller, Purchaser shall not, and
shall not permit any of its Affiliates to, amend any Tax Returns or make or
change any Tax elections or accounting methods, in each case with respect to any
Transferred Company relating to a Pre-Closing Tax Period or a Straddle Period,
except to the extent required by applicable Tax law. Upon a determination by
Purchaser or any such Affiliate that such amendment or making or changing of any
Tax elections or accounting methods is so required, Purchaser shall promptly
notify Seller of such determination.
(d)    In the event of any disagreement between Purchaser and Seller regarding
any Tax Return furnished to Seller or Purchaser for approval under either
Section 6.4(a) or Section 6.4(b) that cannot be resolved by the fifteenth day
prior to the due date for such Tax Return, such disagreement shall be resolved
by an accounting firm of international reputation mutually agreeable to
Purchaser and Seller (the “Tax Accountant”), and any such determination by the
Tax Accountant shall be final. The fees and expenses of the Tax Accountant shall
be borne equally by Purchaser and Seller. If the Tax Accountant does not resolve
any differences between Purchaser and Seller with respect to such Tax Return at
least five days prior to the due date therefor, such Tax Return shall be filed
as prepared by Purchaser or Seller and amended to reflect the Tax Accountant’s
resolution.

68

--------------------------------------------------------------------------------



Section 6.5     Tax Contests.
(a)    Purchaser or Seller, as the case may be, shall notify the other party
within twenty days after receipt by such party or any of its Affiliates of
written notice of any pending federal, state, local or foreign Tax audit or
examination or notice of deficiency or other adjustment, assessment or
redetermination relating to Taxes for which such other party or its Affiliates
may be responsible under Section 6.1, Section 6.2 or Section 6.7 (“Tax
Matters”).
(b)    Seller shall have the sole right to control, contest, resolve and defend
against any Tax Matters relating to Taxes of any Transferred Company for which
Seller is obligated to indemnify Purchaser under Section 6.1 or that would
otherwise reasonably be expected to result in a claim for indemnification
against Seller pursuant to this Agreement. Subject to such control, Purchaser
and its representatives shall be permitted, at Purchaser’s expense, to be
present at, and participate in any administrative or judicial proceeding with
respect to Tax Matters other than any Tax Matters relating to any Consolidated
Income Tax Liabilities or Consolidated or Combined Return.
(c)    Subject to Section 6.5(d), Purchaser shall have the sole right to control
all Tax Matters of any Transferred Company not controlled by Seller pursuant to
Section 6.5(b). Subject to such control, Seller and its representatives shall be
permitted, at Seller’s expense, to be present at, and participate in, any
administrative or judicial proceeding with respect to Tax Matters that would
reasonably be expected to give rise to a liability for which Seller is
responsible pursuant to Section 6.1 or that would otherwise reasonably be
expected to result in a claim for indemnification against Seller pursuant to
this Agreement.
(d)    Purchaser shall not, and shall not permit its Affiliates to, concede,
settle or compromise a Tax Matter (or portion thereof) controlled by Purchaser
under Section 6.5(c) to the extent such concession, settlement or compromise
could reasonably be expected to give rise to a liability for which Seller is
responsible pursuant to Section 6.1 or otherwise result in a claim for
indemnification against Seller pursuant to this Agreement without the consent of
Seller, which consent shall not be unreasonably withheld, delayed or
conditioned.
(e)    Seller shall not, and shall not permit its Affiliates to, concede, settle
or compromise a Tax Matter (or portion thereof) controlled by Seller under
Section 6.5(b) to the extent such concession, settlement or compromise could
reasonably be expected to increase the Taxes payable by Purchaser or any of its

69

--------------------------------------------------------------------------------



Affiliates after the Closing Date without the consent of Purchaser, which
consent shall not be unreasonably withheld, delayed or conditioned.
Section 6.6     Books and Records; Cooperation. Purchaser and Seller shall (and
shall cause their respective Affiliates to) (a) provide the other party and its
Affiliates with such assistance as may be reasonably requested in connection
with the preparation of any Tax Return or any audit or other examination by any
taxing authority or any judicial or administrative proceeding relating to Taxes,
(b) retain (and provide the other party and its Affiliates with reasonable
access to) all records or information that may be relevant to such Tax Return,
audit, examination or proceeding, and (c) make employees available on a mutually
convenient basis to provide assistance or information, provided that the
foregoing shall be done in a manner so as not to interfere unreasonably with the
conduct of the business of the parties.
Section 6.7     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with the transactions contemplated by this
Agreement (including any real property transfer tax and any similar Tax) shall
be paid by one-half by Seller and one-half by Purchaser when due, and Seller and
Purchaser will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes and fees, and, if required by
applicable law, Seller and Purchaser will, and will cause their respective
Affiliates to, join in the execution of any such Tax Returns and other
documentation filed by the other party.
Section 6.8     Tax Treatment of Indemnity Payments. To the extent permitted
under applicable Tax law, the parties agree to treat any indemnity payment made
under this Article VI or Article X as an adjustment to the Purchase Price for
all federal, state, local and foreign Tax purposes, and the parties agree to,
and shall cause their respective Affiliates to, file their Tax Returns
accordingly.
Section 6.9     Tax Sharing Agreements. All Tax sharing arrangements and Tax
indemnity arrangements relating to the Transferred Companies will terminate on
the Closing Date and none of the Transferred Companies will have any liability
thereunder commencing after the Closing Date.
Section 6.10     Certain Consolidated Return Elections. Seller shall make, or
cause to be made, an election under Treasury Regulation Section 1.1502-36(d)(6)
to the full extent necessary to avoid any attribute reduction in SHSI or any of
its Transferred Subsidiaries pursuant to Treasury Regulation Section

70

--------------------------------------------------------------------------------



1.1502-36(d). In the event of any such attribute reduction pursuant to Treasury
Regulation Section 1.1502-36(d), Seller shall indemnify Purchaser in the amount
of 35% of the attribute reduction when it occurs. In the event Seller elects
under Treasury Regulation Section 1.1502-36(d)(6)(i)(B) to reattribute
attributes of SHSI or any of its Transferred Subsidiaries to Seller, Seller
shall indemnify Purchaser at the time of reattribution in an amount equal to 35%
of the reattribution. Seller shall deliver to Purchaser for approval a copy of
any election described in this Section 6.10, and, to the extent such election
relates to a specific dollar amount of stock basis reduction, or provides for
reattribution of attributes of Seller, supporting calculations under Treasury
Regulation Section 1.1502-36(d), seventy-five days prior to the due date of the
U.S. Federal Income Tax Consolidated or Combined Return for the year in which
such election is made. Purchaser’s approval of such election shall not be
unreasonably withheld, delayed or conditioned.
Section 6.11     Deliveries to Purchaser. Seller shall, (a) on or before the
date that is sixty (60) calendar days after the Closing Date, deliver to
Purchaser calculations of stock tax basis, earnings and profits and tax
attributes of the Transferred Companies and tax attributes of SHSI updated
through the Closing Date, and (b) use its commercially reasonable effort to
deliver to Purchaser copies of the Tax Returns for the Transferred Companies for
the Tax period ending on the Closing Date, prepared on a stand-alone basis, not
later than forty-five (45) days prior to the date such Tax Returns are to be
filed with the IRS, and in any event not later than thirty (30) calendar days
prior to such date, provided that, subject to other provisions of this
Agreement, Seller shall have no additional liability to Purchaser with respect
to any of the materials delivered to Purchaser pursuant to this Section 6.11.
Section 6.12     Overlap. To the extent of any inconsistency between this
Article VI and Article X, this Article VI shall control as to matters relating
to Taxes.
ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASER TO CLOSE


The obligations of Purchaser under this Agreement are subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived by Purchaser to the extent permitted by law:
Section 7.1     Representations, Warranties and Covenants.

71

--------------------------------------------------------------------------------



(a)    Seller shall have performed in all material respects its covenants and
obligations under this Agreement required to be performed by it on or prior to
the Closing Date, except to the extent that such covenants or obligations are
qualified by the term “material,” or contain terms such as “Business Material
Adverse Effect,” in which case Seller shall have performed and complied with all
of such covenants (as so written, including the term “material” or “Material”)
in all respects through the Closing;
(b)    the representations and warranties of Seller contained in ARTICLE III of
this Agreement (without giving effect to any limitations as to “materiality” or
“Business Material Adverse Effect” set forth therein) shall be true and correct
at and as of the Closing Date with the same effect as though made at and as of
such time (except for representations and warranties that are made as of a
specific date which representations and warranties shall be true and correct at
and as of such date), except where all failures to be so true and correct would
not reasonably be expected, individually or in the aggregate, to have a Business
Material Adverse Effect; and
(c)    Purchaser shall have received a certificate signed by a duly authorized
officer of Seller to the effect that the foregoing conditions have been
satisfied.
Section 7.2     Other Agreements. Seller and its Affiliates shall have executed
and delivered each Ancillary Agreement to which it is a party (other than those
Ancillary Agreements to be executed and delivered after the Closing Date
pursuant to the terms hereof).
Section 7.3     Reserved.
Section 7.4     Rate Lock Agreement. The Rate Lock Agreement shall have been
terminated and any amounts advanced to LMIC thereunder shall be paid in cash by
Seller to the appropriate Transferred Company.
Section 7.5     Governmental and Regulatory Consents and Approvals. All consents
and approvals of Governmental Authorities listed in Section 3.7 of the Seller
Disclosure Letter and Section 4.5 of the Purchaser Disclosure Letter shall have
been obtained and shall be in full force and effect.
Section 7.6     Competition Law Notifications. The notifications of Purchaser
and Seller pursuant to the HSR Act and other applicable Competition Laws shall
have been made, all necessary consents shall have been obtained and

72

--------------------------------------------------------------------------------



all waiting periods thereunder (and any extensions thereof) shall have expired
or otherwise been terminated.
Section 7.7     Governmental Order. No Governmental Order shall have been issued
and be in effect, and no Action shall be pending before any Governmental
Authority or arbitrator which has the effect, or would have the effect if
determined adversely, of (A) restraining or preventing consummation of any of
the transactions contemplated by this Agreement or any of the Ancillary
Agreements, or (B) causing any of the transactions contemplated by this
Agreement or any of the Ancillary Agreements to be rescinded, or subject to
rescission, following consummation.
Section 7.8     Resignations. Purchaser shall have received the resignations,
effective as of the Closing, of each director and officer of the Transferred
Companies, other than those directors and officers with respect to which
Purchaser has notified Seller in writing at least five (5) Business Days prior
to the Closing Date to not so resign.
Section 7.9     Other Deliverables.
(a)    Seller shall have delivered to Purchaser copies of the certificate of
incorporation or similar Organizational Documents of Seller, LCS, LMIC and each
Transferred Company, certified as of a date that is no earlier than ten (10)
Business Days prior to the Closing Date by the Secretary of State (or comparable
officer) of the jurisdiction of each such Person’s organization;
(b)    Seller shall have delivered to Purchaser a certificate of good standing
(or local law equivalent) for Seller, LCS, LMIC and each Transferred Company,
issued as of a date that is no earlier than ten (10) Business Days prior to the
Closing Date by the Secretary of State (or comparable officer) of the
jurisdiction of each such Person’s organization;
(c)    Seller shall have delivered to Purchaser a certificate duly executed by
the Secretary or an Assistant Secretary of Seller, dated the Closing Date, in
form and substance reasonably satisfactory to Purchaser, as to: (A) no
amendments to the certificate of incorporation or similar Organizational
Document of Seller; (B) the bylaws of Seller; (C) the resolutions of the board
of directors (or a duly authorized committee thereof) of Seller, LCS and LMIC
authorizing the execution, delivery, and performance of this Agreement and each
other Transaction Agreement to which Seller is a party, and (D) incumbency and
specimen signatures of the officers of Seller executing this Agreement or any
other agreement contemplated by this Agreement;

73

--------------------------------------------------------------------------------



(d)    The Books and Records, provided, however, to the extent that the Books
and Records are in the possession of an Affiliate of Seller, the conditions set
forth in this Section 7.9(d) shall be deemed satisfied so long as Seller shall
use commercially reasonable efforts to provide such Books and Records promptly
following the Closing Date; and
(e)    One or more CDs including the Organizational Documents of each
Transferred Company, as amended to the Contract Date, the Material Contracts and
Reinsurance Agreements made available in the electronic data room.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE


The obligations of Seller under this Agreement are subject to the satisfaction
on or prior to the Closing of the following conditions, any one or more of which
may be waived by them to the extent permitted by law:
Section 8.1     Representations, Warranties and Covenants.
(a)    Purchaser shall have performed in all material respects its covenants and
obligations under this Agreement required to be performed by it on or prior to
the Closing Date, except to the extent that such covenants or obligations are
qualified by the term “material,” or contain terms such as “Purchaser Material
Adverse Effect,” in which case Purchaser shall have performed and complied with
all of such covenants (as so written, including the term “material” or
“Material”) in all respects through the Closing;
(b)    the representations and warranties of Purchaser contained in ARTICLE IV
of this Agreement (without giving effect to any limitations as to “materiality”
or “Purchaser Material Adverse Effect” set forth therein) shall be true and
correct at and as of the Closing Date with the same effect as though made at and
as of such time (except for representations and warranties that are made as of a
specific date which representations and warranties shall be true and correct at
and as of such date), except where all failures to be so true and correct would
not reasonably be expected, individually or in the aggregate, to have a
Purchaser Material Adverse Effect; and
(c)    Seller shall have received a certificate signed by a duly authorized
officer of Purchaser to the effect that the foregoing conditions have been
satisfied.

74

--------------------------------------------------------------------------------



Section 8.2     Other Agreements. Each of Purchaser and its applicable
Affiliates shall have executed and delivered each Ancillary Agreement to which
it is a party (other than those Ancillary Agreements to be executed and
delivered after the Closing Date pursuant to the terms hereof).
Section 8.3     Governmental and Regulatory Consents and Approvals. All consents
and approvals of Governmental Authorities listed in Section 3.7 of the Seller
Disclosure Letter and Section 4.5 of the Purchaser Disclosure Letter shall have
been obtained and shall be in full force and effect.
Section 8.4     Competition Law Notifications. The notifications of Purchaser
and Seller pursuant to the HSR Act and other applicable Competition Laws shall
have been made, all necessary consents shall have been obtained and all waiting
periods thereunder (and any extensions thereof) shall have expired or otherwise
been terminated.
Section 8.5     Governmental Order. No Governmental Order shall have been issued
and be in effect, and no Action shall be pending before any Governmental
Authority or arbitrator which has the effect, or would have the effect if
determined adversely, of (A) restraining or preventing consummation of any of
the transactions contemplated by this Agreement or any of the Ancillary
Agreements, or (B) causing any of the transactions contemplated by this
Agreement or any of the Ancillary Agreements to be rescinded, or subject to
rescission, following consummation.

75

--------------------------------------------------------------------------------



ARTICLE IX
SURVIVAL


Section 9.1     Survival of Representations, Warranties, Covenants and Certain
Indemnities.
(a)    The representations and warranties of Seller and Purchaser contained in
this Agreement shall survive the Closing until the date that is eighteen (18)
months following the Closing Date, except that the representations and
warranties in Section 3.1, Section 3.2, Section 3.3, Section 3.4, Section 3.28,
Section 4.1, Section 4.2, Section 4.7, Section 4.8 and Section 4.10 shall
survive the Closing indefinitely and shall not terminate prior to the expiration
of the applicable statute of limitations.
(b)    Unless a specified period is set forth in this Agreement (in which event
such specified period will control), covenants and agreements to be performed
following the Closing shall survive the Closing and remain in effect until fully
performed to the extent such covenants and agreements are to be performed
following the Closing, and covenants and agreements to be fully performed at or
prior to the Closing shall not survive the Closing.
(c)    Notwithstanding anything to the contrary in this Section 9.1, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.
ARTICLE X
INDEMNIFICATION AND OTHER RIGHTS


Section 10.1     Obligation to Indemnify.
(a)    Subject to the limitations on survival set forth in ARTICLE IX and to the
limitations set forth in this ARTICLE X, Seller agrees to indemnify, defend and
hold harmless Purchaser and its directors, officers, employees, Affiliates
(including the Transferred Companies), successors and permitted assigns
(collectively, the “Purchaser Indemnified Parties”) from and against all Losses
asserted against, imposed upon or incurred by any Purchaser Indemnified Party to
the extent arising from:

76

--------------------------------------------------------------------------------



(i)    any breach of or inaccuracy in the representations and warranties made by
Seller contained in ARTICLE III hereof or in any certificate or instrument
delivered by or on behalf of Seller pursuant to this Agreement; or
(ii)    any breach, nonfulfillment or default in the performance of any of the
covenants, agreements or obligations of Seller contained in this Agreement.
(b)    Subject to the limitations on survival set forth in ARTICLE IX and to the
limitations set forth in this ARTICLE X, Purchaser agrees to indemnify, defend
and hold harmless Seller and its respective directors, officers, employees,
Affiliates, successors and permitted assigns (collectively, the “Seller
Indemnified Parties”) from and against all Losses asserted against, imposed upon
or incurred by any Seller Indemnified Party to the extent arising from:
(i)    any breach of or inaccuracy in the representations and warranties made by
Purchaser contained in ARTICLE IV or in any certificate or instrument delivered
by or on behalf of Purchaser pursuant to this Agreement;
(ii)    any breach, nonfulfillment or default in the performance of any of the
covenants, agreements or obligations of Purchaser or AFG contained in this
Agreement; or
(iii)    the ownership and operation of the Business from and after the Closing.
Section 10.2     Claims Notice.
(a)    In the event that any Purchaser Indemnified Party or Seller Indemnified
Party forms an intention to assert a claim for indemnification hereunder arising
from a claim or demand made, or an Action or investigation instituted, by any
Person not either a party to this Agreement or an Affiliate of a party to this
Agreement that may result in a Loss for which indemnification may be claimed
under this ARTICLE X (a “Third Party Claim”), such party seeking indemnification
(the “Indemnified Party”) shall, as promptly as practicable after forming such
intention, give written notice (a “Claims Notice”) to the other party (the
“Indemnifying Party”). Such Claims Notice shall specify in detail the facts
constituting the basis for, and the amount of, the claim asserted. The failure
by any Indemnified Party to notify the Indemnifying Party as promptly as
practicable shall relieve the Indemnifying Party of its indemnification
obligations

77

--------------------------------------------------------------------------------



except and only to the extent such failure or other actions taken by the
Indemnified Party shall actually prejudice an Indemnifying Party; provided,
however, that an Indemnifying Party shall have no obligation whatsoever to
indemnify an Indemnified Party if a Claims Notice containing the information
specified above is not received by the Indemnifying Party prior to the
termination of the applicable periods described in Section 9.1.
(b)    Subject to the provisions of this Section 10.2(b), upon receipt of a
Claims Notice the Indemnifying Party shall have the right to assume the defense
and control of Third Party Claims. In the event the Indemnifying Party exercises
such right to assume the defense and control of a Third Party Claim, the
Indemnified Party shall have the right but not the obligation reasonably to
participate in (but not control) the defense of Third Party Claims with its own
counsel and at its own expense, provided, however, that if the representation of
the Indemnified Party and the Indemnifying Party by the same counsel creates a
conflict of interest under applicable standards of professional conduct of
attorneys or materially prejudices the defense or prosecution of the defenses
available to the Indemnified Party, then the Indemnifying Party shall be liable
for the reasonable fees and expenses of one separate counsel employed by the
Indemnified Party. Notwithstanding the foregoing, the Indemnifying Party shall
cooperate fully and in good faith with the Indemnified Party in the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a Producer or customer of any Transferred Company, or (y) seeks
an injunction or other equitable relief against the Indemnified Party. Any
election by an Indemnifying Party to assume the defense of a Third Party Claim
must be delivered by the Indemnifying Party to the Indemnified Party within
fifteen (15) Business Days after receipt of the Indemnified Party’s Claims
Notice, and failure on the part of the Indemnifying Party to send such notice
within such fifteen (15) Business Day period shall be deemed an election not to
assume the defense of such Third Party Claim. If the Indemnifying Party elects
to assume the defense of a Third Party Claim, then the Indemnified Party shall,
and shall cause each of its directors, officers, employees, agents,
representatives, Affiliates and permitted assigns to, cooperate fully with the
Indemnifying Party in the defense of any such Third Party Claim, which
cooperation shall include designating a liaison counsel to whom the Indemnifying
Party may direct notices and other communications, using reasonable efforts to
make witnesses available, and providing records and documents to the extent such
witnesses, records and documents are relevant to the Third Party Claim.
(c)    The Indemnified Party shall not consent to a settlement of, or the entry
of any judgment arising from, any Third Party Claim without the consent

78

--------------------------------------------------------------------------------



of the Indemnifying Party. The Indemnifying Party shall be authorized to consent
to a settlement of, or the entry of any judgment arising from, any Third Party
Claim as to which the Indemnifying Party has assumed the defense in accordance
with the terms of Section 10.2(a), without the consent of any Indemnified Party,
but only to the extent that such settlement or entry of judgment:
(i)    provides solely for the payment of money,
(ii)    does not impose an injunction or other equitable relief upon the
Indemnified Party,
(iii)    provides a complete and unconditional release of, or dismissal with
prejudice of claims against, any Indemnified Party potentially affected by such
Third Party Claim from all matters that were asserted in connection with such
claims, and
(iv)    does not include a statement or admission of fault, culpability or
failure to act by or on behalf of the Indemnified Party.
Section 10.3     Procedures for Direct Claims. In the event any Indemnified
Party shall form an intention to bring a claim that does not involve a Third
Party Claim for indemnity against any Indemnifying Party, the Indemnified Party
shall deliver written notice of such claim to the Indemnifying Party as promptly
as practicable after forming such intention. Such notice shall specify in detail
the facts constituting the basis for, and the amount of, the claim asserted. The
failure by any Indemnified Party to notify the Indemnifying Party as promptly as
practicable shall relieve the Indemnifying Party of its indemnification
obligation except and only to the extent such failure or other action taken by
the Indemnified Party shall actually prejudice the Indemnifying Party, provided,
however, that an Indemnifying Party shall have no obligation whatsoever to
indemnify an Indemnified Party if the written notice described in this Section
10.3 is not received by the Indemnifying Party prior to the termination of the
applicable periods described in Section 9.1.
Section 10.4     Indemnification Payments. Any payment arising under this
Article X shall be made by wire transfer of immediately available funds to such
account or accounts as the Indemnified Party shall designate to the Indemnifying
Party in writing; provided that such payments shall be made, without
duplication, only to Purchaser or Seller, as the case may be.

79

--------------------------------------------------------------------------------



Section 10.5     Limitations on Indemnification Obligations. In addition to any
other limitations contained in ARTICLE IX and ARTICLE X hereof, the obligations
of Seller and Purchaser to indemnify any Purchaser Indemnified Party or Seller
Indemnified Party, as the case may be, are subject to, and limited by, the
following:
(a)    Seller shall be obligated to provide indemnification pursuant to Section
10.1(a)(i) only if the aggregate dollar amount of Losses with respect to all
misrepresentations and breaches of warranty referred to in Section 10.1(a)(i)
exceeds an amount equal to 1.5% of the Purchase Price as finally adjusted in
accordance with Section 2.4 (the “Deductible”), and then only for the amount of
Losses in excess of the Deductible; provided that Seller shall not be obligated
to provide indemnification pursuant to Section 10.1(a)(i) if the dollar amount
of any Loss resulting from a single claim or aggregated claims arising out of
related facts, events or circumstances in connection with the breach of a
representation or warranty is less than $15,000 and any such Loss or Losses
shall not count towards the Deductible.
(b)    The maximum aggregate liability of Seller for indemnification for all
Losses pursuant to Section 10.1(a)(i) shall be an amount equal to 22.5% of the
Purchase Price as finally adjusted in accordance with Section 2.4.
(c)    Each Indemnified Party shall be obligated to use its reasonable best
efforts to mitigate the amount of any Losses for which it is entitled to seek
indemnification hereunder.
(d)    The amount of any indemnification payments finally determined to be due
to an Indemnified Party pursuant to this ARTICLE X or ARTICLE VI shall be
calculated taking into account any Income Tax benefits actually recognized as a
result of the Loss as to which such payment is made (net of any Income Tax
detriment actually recognized in respect of the receipt of such payments) by
such Indemnified Party. The Indemnified Party shall use its commercially
reasonable efforts to contest any effort by a Governmental Authority to disallow
any such net Income Tax benefits or to otherwise avoid such net Income Tax
benefits becoming unavailable; notwithstanding the foregoing, to the extent any
such net Income Tax benefit is subsequently finally determined to be disallowed
or otherwise unavailable to the Indemnified Party, the Indemnified Party may
recover the disallowed or unavailable amount from the Indemnifying Party.
(e)    Upon making any indemnification payment, the Indemnifying Party will, to
the extent of such payment, be subrogated to all rights of the

80

--------------------------------------------------------------------------------



Indemnified Party against any third party in respect of the Loss to which the
payment relates. Each such Indemnified Party and Indemnifying Party will duly
execute upon request all instruments reasonably necessary to evidence and
perfect the above-described subrogation rights.
(f)    The amount of any Losses sustained by an Indemnified Party and owed by an
Indemnifying Party shall be reduced by any amount to which such Indemnified
Party actually receives with respect thereto under any insurance or reinsurance
coverage, or from any other party alleged to be responsible therefor (taking
into account any costs, expenses, and increased premiums incurred by the
Indemnified Party or its Affiliates as a direct result of the pursuit or
recovery of such amounts). The Indemnified Party shall use commercially
reasonable efforts to collect any amounts available under such insurance or
reinsurance coverage and from such other party alleged to have responsibility.
If the Indemnified Party receives an amount under insurance or reinsurance
coverage or from such other party with respect to Losses sustained at any time
subsequent to any indemnification actually having been paid pursuant to this
ARTICLE X, then such Indemnified Party shall promptly reimburse by that amount
the applicable Indemnifying Party for any such indemnification payment actually
made by such Indemnifying Party.
(g)    Purchaser acknowledges and agrees that, notwithstanding anything to the
contrary contained in ARTICLE III of this Agreement, Seller makes no
representation, warranty, guaranty or covenant regarding, and shall have no
obligation to indemnify Purchaser Indemnified Parties with respect to any Losses
attributable to, (i) any changes in the level of risk-based capital that may be
required to be held by any Transferred Company with respect to the liabilities
and obligations arising under Insurance Contracts issued or assumed by such
Transferred Company, or (ii) any change in Applicable Law, or in the
interpretation, application or administration of Applicable Law, following the
Closing Date.
(h)    For the avoidance of doubt, Seller shall be under no obligation to
indemnify any Purchaser Indemnified Party for any Losses to the extent reflected
on the Closing Statement.
(i)    Purchaser shall be obligated to provide indemnification pursuant to
Section 10.1(b)(i) only if the aggregate dollar amount of Losses with respect to
all misrepresentations and breaches of warranty referred to in Section
10.1(b)(i) exceeds an amount equal to 1.5% of the Purchase Price as finally
adjusted in accordance with Section 2.4, and then only for the amount of Losses
in excess of the Deductible; provided that Purchaser shall not be obligated to
provide

81

--------------------------------------------------------------------------------



indemnification pursuant to Section 10.1(b)(i) if the dollar amount of any Loss
resulting from a single claim or aggregated claims arising out of related facts,
events or circumstances in connection with the breach of a representation or
warranty is less than $15,000 and any such Loss or Losses shall not count
towards the Deductible.
Section 10.6     Exclusive Remedy. If the Closing occurs, the indemnities
provided for in this ARTICLE X and in ARTICLE VI shall be the sole and exclusive
remedy of the parties hereto and their respective officers, directors,
employees, agents and Affiliates for any breach of or inaccuracy in any
representation or warranty or any breach, nonfulfillment or default in the
performance of any of the covenants or agreements contained in this Agreement,
and the parties shall not be entitled to a rescission of this Agreement or to
any further indemnification rights or claims of any nature whatsoever in respect
thereof (including any common law rights of contribution), all of which the
parties hereto hereby waive. The provisions of this Section 10.6 will not,
however, prevent or limit a cause of action (a) under Section 12.10 to obtain an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, including but not limited to, the
terms and provisions of Section 5.14, (b) under Section 2.4(e) to enforce any
decision or determination of the Transaction Consultant or (c) arising out of
fraud.
ARTICLE XI
TERMINATION PRIOR TO CLOSING


Section 11.1     Termination of Agreement. This Agreement may be terminated at
any time prior to the Closing:
(a)    by Seller or Purchaser in writing, if there shall be any Order of any
Governmental Authority binding on Purchaser or Seller, which prohibits or
restrains Purchaser or Seller from consummating the transactions contemplated
hereby; provided that Purchaser or Seller, as the case may be, shall have used
its commercially reasonable efforts to have any such Order lifted and the same
shall not have been lifted by the Outside Date;
(b)    by either of Seller or Purchaser in writing, if the Closing has not
occurred on or before the last day of the month in which the 6-month anniversary
of the Contract Date occurs (the “Outside Date”) unless the absence of such
occurrence shall be due to the failure of the party seeking to terminate this
Agreement (or any of its Affiliates) materially to perform each of its
obligations under this Agreement required to be performed by it on or prior to
the Closing

82

--------------------------------------------------------------------------------



Date; provided, however, that if the Closing hereunder has not occurred due
solely to the failure of a party to receive a required consent or approval from
a Governmental Authority, the parties agree to extend the Outside Date to the
last day of the month that is three (3) months after the month in which the
Outside Date occurs and to continue to use their respective reasonable best
efforts to obtain such consent or approval;
(c)    by Purchaser, if there has been any failure on the part of Seller to
comply with or perform any of its respective agreements, covenants or
obligations hereunder, including without limitations those set forth in
ARTICLE VII hereof, and such failure has had or would reasonably be expected to
have a Business Material Adverse Effect and such noncompliance or nonperformance
shall not have been:
(i)    cured or eliminated within fifteen (15) Business Days following receipt
by Seller of written notice thereof from Purchaser; or
(ii)    waived by Purchaser on or before the Closing Date;
(d)    by Seller, if there has been any failure on the part of Purchaser to
comply with or perform any of its agreements, covenants or obligations hereunder
and such failure has had or could reasonably be expected to have a Purchaser
Material Adverse Effect, and such noncompliance or nonperformance shall not have
been:
(i)    cured or eliminated by Purchaser within fifteen (15) Business Days
following receipt by Purchaser of written notice thereof from Seller; or
(ii)    waived by Seller on or before the Closing Date; or
(e)    at any time on or prior to the Closing Date, by mutual written consent of
Seller and Purchaser.
Section 11.2     Survival. If this Agreement is terminated as described above,
this Agreement shall become null and void and of no further force and effect,
except that:
(a)    In the event of such a termination because of any intentional breach, the
breaching party shall be liable to the other party for all Losses and damages
arising directly from such breach; and

83

--------------------------------------------------------------------------------



(b)    the obligations arising under this Section 11.2 and the provisions of
Sections 1.1, 1.2, 1.3, Section 12.1-Section 12.7 (inclusive), 12.10 and
12.12-12.16 (inclusive) hereof shall remain in full force and effect.

84

--------------------------------------------------------------------------------



ARTICLE XII
MISCELLANEOUS


Section 12.1     Publicity. Except as may otherwise be required by Applicable
Law, no release or announcement concerning this Agreement or the Ancillary
Agreements or the transactions contemplated hereby or thereby shall be made by
Purchaser without the prior written approval of Seller or by Seller without the
prior written approval of Purchaser, which approval shall not be unreasonably
withheld, conditioned or delayed. The parties hereto shall cooperate with each
other in making any release or announcement.
Section 12.2     Confidentiality. In addition and subject to the covenants and
limitations contained in Section 5.4 hereof, the parties agree that, other than
as agreed or as required to implement the transactions contemplated hereby, the
parties will keep confidential the terms and conditions of this Agreement and
the Ancillary Agreements, including the Exhibits and Schedules hereto and
thereto, and any written, oral or other information related to the negotiation
hereof and thereof, except (a) as otherwise required by Applicable Law
(including pursuant to the rules of any stock exchange or self-regulatory
organization on which the securities of a relevant party are listed) or (b)
disclosure to a Governmental Authority that is determined to be advisable in the
reasonable judgment of the disclosing party.
Section 12.3     Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:
(a)    if to Seller:
Liberty Mutual Group Inc.
175 Berkeley Street
Boston, MA 02116
Attention: Steven Zagoren


Liberty Mutual Group Inc.
175 Berkeley Street
Boston, MA 02116
Attention: Richard P. Quinlan, Senior Vice President and Deputy General Counsel


with a copy (which shall not constitute notice) to:



85

--------------------------------------------------------------------------------



Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Fax: (212) 909-6836
Telephone: (212) 909-6000
Attention: Nicholas F. Potter, Esq.


(b)    if to Purchaser:
General Counsel
Great American Holding, Inc.
301 East Fourth Street
Cincinnati, OH 45202
Fax: (513) 369-5631
Telephone: (513) 369-5611
Attention: Vito C. Peraino, Esq., Senior Vice President
with a copy (which shall not constitute notice) to:
Office of Chief Financial Officer
American Financial Group, Inc.
301 East Fourth Street
Cincinnati, Ohio 45202
Fax: (513) 369-5631
Telephone: (513) 369-3696
Attention: Joseph E. (Jeff) Consolino, Executive Vice President and Chief
Financial Officer


with a copy (which shall not constitute notice) to:
Keating Muething & Klekamp PLL
1 East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Fax: (513) 579-6457
Telephone: (513) 579-6456
Attention: D. Brock Denton, Esq.
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of

86

--------------------------------------------------------------------------------



receipt. Otherwise, any such notice, request or communication shall be deemed to
have been received on the next succeeding Business Day in the place of receipt.
Section 12.4     Entire Agreement. This Agreement (and the Ancillary Agreements,
the Confidentiality Agreement and the other agreements contemplated hereby and
thereby, and the Exhibits and Schedules hereto and thereto) contains the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto. Without
limiting the generality of the foregoing sentence, the only representations and
warranties made by the parties hereto with respect to the subject matter hereof
are the representations and warranties contained in this Agreement and the
Schedules and Exhibits hereto. Information disclosed to Purchaser in the
Confidential Information Memorandum, the electronic data room, any management
presentation or any other information provided to Purchaser or any of its
Affiliates shall not form the basis for any claim against Seller or any of its
respective Affiliates, officers, directors, employees, advisors, agents or
representatives. The inclusion of any item in the schedules or exhibits hereto
is not evidence of the materiality of such item for the purposes of this
Agreement or any other purpose, and shall not be considered as evidence that
such item was required to be disclosed therein.
Section 12.5     Waivers and Amendments; Non-Contractual Remedies; Preservation
of Remedies. This Agreement and the Ancillary Agreements may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties hereto or thereto, as
applicable, or, in the case of a waiver, in a written instrument signed by the
party waiving compliance. No delay on the part of any party on exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and, unless
provided otherwise in this Agreement, including Section 10.6 hereof, or in the
Ancillary Agreements, are not exclusive of any rights or remedies that any party
may otherwise have at law or in equity.
Section 12.6     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws.

87

--------------------------------------------------------------------------------



Section 12.7     Consent to Jurisdiction; Waiver of Jury Trial.
(a)    All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware or,
in the event that such court does not have subject matter jurisdiction over such
action or proceeding, any federal court sitting in the State of Delaware, and
the parties to this Agreement irrevocably submit to the exclusive jurisdiction
of such courts (and, in the case of appeals, appropriate appellate courts
therefrom) in any such action or proceeding and irrevocably waive the defense of
an inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each of the
parties to this Agreement consents to service being made through the notice
procedures set forth in Section 12.3 and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in Section
12.3 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.
(b)    EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.
Section 12.8     Seller Disclosure Letter and Purchaser Disclosure Letter.
Disclosure of any fact or item in any section of the Seller Disclosure Letter or
the Purchaser Disclosure Letter referenced by a particular paragraph or section
in this Agreement shall, should the existence of the fact or item or its
contents be relevant to any other paragraph or section and this relevance is
apparent on the face of such disclosure, be deemed to be disclosed with respect
to that other paragraph or section whether or not a specific cross-reference
appears. Disclosure of any fact or item in any section of the Seller Disclosure
Letter or the Purchaser Disclosure Letter shall not necessarily mean that such
item or fact is material to the business or financial condition of (i) the
Transferred Companies individually or taken as a whole or (ii) the Purchaser, as
applicable.

88

--------------------------------------------------------------------------------



Section 12.9     Binding Effect; Assignment. This Agreement and the Ancillary
Agreements shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns and legal representatives. Unless
otherwise provided herein or in the Ancillary Agreements, neither this Agreement
nor any Ancillary Agreement, nor any right or obligation hereunder or
thereunder, may be assigned by any party (in whole or in part) without the prior
written consent of the other parties hereto; provided, however, that with notice
to Seller, Purchaser may assign its rights and obligations hereunder to an
Affiliate, with the consent of Purchaser not to be unreasonably withheld,
delayed or conditioned; provided, further, that no such assignment shall release
Purchaser from any of its obligations hereunder.
Section 12.10     Severability. Any term or provision of this Agreement that is
determined by a court of competent jurisdiction to be inoperative or
unenforceable for any reason shall, as to that jurisdiction, be ineffective
solely to the extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. If any provision of this Agreement is
determined by a court of competent jurisdiction to be so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.
Section 12.11     Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court
specified in Section 12.7, in addition to any other remedy to which they are
entitled at law or in equity. The parties hereby waive, in any action for
specific performance, the defense of adequacy of a remedy at law and the posting
of any bond or other security in connection therewith.
Section 12.12     Interpretation. This Agreement shall be interpreted and
enforced in accordance with the provisions hereof without the aid of any canon,
custom or rule of law requiring or suggesting constitution against the party
causing the drafting of the provision in question.
Section 12.13     No Third Party Beneficiaries. Other than the rights granted to
the Purchaser Indemnified Parties and the Seller Indemnified

89

--------------------------------------------------------------------------------



Parties under ARTICLE X, nothing in this Agreement or the Ancillary Agreements
is intended or shall be construed to give any Person, other than the parties
hereto, their successors and permitted assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or the Ancillary
Agreements or any provision contained herein or therein.
Section 12.14     Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all, of the parties
hereto.
Section 12.15     Headings. The headings in this Agreement are for reference
only, and shall not affect the interpretation of this Agreement.
Section 12.16     Dollar References. All dollar references in this Agreement are
to the currency of the United States.

90

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


LIBERTY MUTUAL GROUP INC.




By: /s/ Steven M. Zagoren    
Name: Steven M. Zagoren
Title: Vice President




GREAT AMERICAN HOLDING, INC.




By: /s/ Vito C. Peraino    
Name: Vito C. Peraino
Title: Senior Vice President




AMERICAN FINANCIAL GROUP, INC.
(for the purpose of Section 4.6 only)




By: /s/ Joseph E. (Jeff) Consolino    
Name: Joseph E. (Jeff) Consolino
Title: Executive Vice President
and Chief Financial Officer



























91